             Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 1 of 38 PageID #: 178
v        T                                                                FILED: 8/13/2019 2:20 PM
                                                                          Vickie Edgerly, District Clerk
                                                                          Orange County, Texas
                                                                          Reviewed By: Annette Vaughan
                                                     NO.A190310-C
                                                     NO.A 1 90310-C

              SMOKERS EXPRESS WINE                             §    IN THE DISTRICT COURT OF
              & SPIRIT LLC                                     §
                                                               §
              VS.                                              §    ORANGE COUNTY, TEXAS
                                                               §
              AMGUARD INSURANCE COMPANY,                       §
              VERICLAIM, INC., and                             §
              NONA LOFTUS                                      §
                                                                 128th
                                                                 128th      JUDICIAL DISTRICT

                                          PLAINTIFF’S ORIGINAL PETITION
                                          PLAINTIFF'S

              TO THE HONORABLE JUDGE OF SAID COURT:

                      COMES NOW, SMOKERS EXPRESS WINE & SPIRIT LLC, Plaintiff in the above-

                                                         Plaintiffs Original Petition, complaining of AMGUARD
              entitled and numbered cause and files this Plaintiff's

              INSURANCE COMPANY, VERICLAIM, INC. and NONA LOFTUS, Defendants, (hereinafter

                                          (“Defendants”), and for cause of action would respectfully show unto the
              referred to collectively as ("Defendants"),

              Court the following:

                                                            Parties

              1.
              1.      Plaintiff, Smokers Express Wine & Spirit LLC, is a limited liability company doing business

              in the State of Texas, appearing in Court through its attorney of record.

              2.      Defendant, AmGuard Insurance Company, is an insurance company operating in the State

              of Texas and may be served by serving its registered agent for service, C T Corporation System,

              1999 Bryan Street, Suite 900, Dallas, Texas 75201.
              1999

              3.      Defendant, VeriClaim, Inc. is a corporation operating in the State of Texas and may be

              served with process by serving its registered agent for service, Corporation Service Company d/b/a

              CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-

              3136.
t
!'
                                                                1
i




    Ss
            Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 2 of 38 PageID #: 179
        1




            4.      Defendant, Nona Loftus, is an individual employed by AmGuard Insurance Company and

            may be served with process by his employer, through its registered agent C T Corporation System,

            1999 Bryan Street, Suite 900, Dallas, Texas 75201.
            1999



                                                        Discovery Plan

            .5.
            5.      This matter is governed by Discovery Plan Level 2.

                                                   Jurisdiction and Venue

             6.     The subject matter in controversy is within the jurisdictional limits of this court.

             7.     Plaintiff seeks:

                            A. monetary relief over $1,000,000.00, and

                            B. a demand for judgment in that amount.

             8.                                                          Defendants’ acts and omissions
                    Venue is proper in Orange County, because all of the Defendants'

             occurred in Orange County, Texas, according to Texas Civil Practice and Remedies Code Section
i
!            15.002(a)(1).
             15.002(a)(1). All matters at issue arise in Orange County, Texas. The jurisdictional amounts are

             within the jurisdictional limits of this Court.
                                                      Court-

                                                               Facts

             9.                         25,2017,
                     On or about August 25, 2017, Plaintiff sustained substantial damage to its property located

                1050 N. 16th
             at 1050    16th Street, Orange, Orange County, Texas, as a result of wind and hurricane/storm

             damage from Hurricane Harvey.
!
             10.
             10.    Plaintiff
                    Plaintiffreported
                              reportedthis
                                       thisloss
                                            lossto
                                                 toits
                                                    itsinsurance
                                                        insurancecompany,
                                                                  company,AmGuard
                                                                          AmGuardInsurance
                                                                                  InsuranceCompany,
                                                                                           Company,who
                                                                                                    whoset
                                                                                                        set
!
!.           up a claim through its adjuster, Nona Loftus and VeriClaim, Inc. AmGuard Insurance Company
:

             conducted an initial, outcome-oriented, inspection through VeriClaim, Inc. and AmGuard adjuster,

             Nona Loftus. Defendants then issued a denial of claim letter.
I'

i                                                               2




    r
            Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 3 of 38 PageID #: 180
        I




            11.
            11.     Plaintiff s property was covered by a policy of insurance issued by the Defendant, AmGuard
                    Plaintiff's

            Insurance Company, under Policy No. SMBP842731 in the amount of $408,000 in Structural

                      $ 100,000 in Business Personal Property Coverage; $10,000
            Coverage; $100,000                                          $ 10,000 in Debris Removal Coverage;

            $10,000 in Outdoor Property Coverage; $5,000 in Outdoor Signs Coverage; $25,000 in Valuable

                                                                                              12 months
            Papers and Records Coverage, and Business Income and Extra Expense coverage up to 12

            (actual loss). Plaintiff provided notice of loss under the insurance policy at issue; namely, wind,

            storm/hurricane damage to the structure and contents/loss of use. Defendant, AmGuard

            Insurance Company, through VeriClaim, Inc. and Nona Loftus, set up the claim (Claim No.

            SMBP842731-001-001-001) and                       Plaintiffs property and adjusted Plaintiff's
                                                    inspected Plaintiff's                      Plaintiffs

            wind/hurricane loss/claim. Despite receiving proper notice and Plaintiff's
                                                                           Plaintiffs compliance with the

             requirements of the policy of insurance, Defendants did not conduct reasonable investigations and/or

            inspections of the premises and failed to make reasonable attempts to pay full benefits due and

             owing under the policy of insurance and claims at issue..
                                                               issue.

             12.
             12.    Defendants knowingly and intentionally minimized Plaintiffs claims, in part, and failed to

             fully compensate Plaintiff for the wind-related (storm related) losses when the insurance carrier's

             liability was reasonably clear. Defendants, AmGuard Insurance Company, VeriClaim, Inc. and

             Nona Loftus, failed to report the entire wind/storm loss thereby minimizing payment to Plaintiff on
i
f
             the claim.   Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus, failed
i
             to fully calculate the nature, extent, and amount of the wind/storm loss, again in an effort to
;
             minimize the payment to Plaintiff.
!
!            13.
             13.    Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus,
;
!•           misrepresented both the nature and extent of the damages caused by the wind/storm and grossly

             underpaid Plaintiff based on the value of the property; all leading to a substantial underpayment of
?
i
                                                              3



    :
         Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 4 of 38 PageID #: 181
     1




                            Plaintiff.
         policy benefits to Plaintiff      by and through the following specific acts/omissions committed

         bv Defendants,
         by Defendants. VeriClaim,
                        VeriClaim. Inc.
                                   Inc, and Nona Loftus:

                                  a.     Not addressing all of the structural damage (including all
                                         exterior wind/storm damage to the structure);

                                  b.     Not addressing all of the structural damage (including interior
                                         damage at the property);

                                  c.                                             Defendants’ estimate;
                                         Not allowing for overhead and profit on Defendants'

                                  d.     Not addressing any general conditions at the property;

                                  e.     Not authoring a reasonable estimate based on the extent of the
                                         wind/storm damage;

                                  f.     Failing to timely issue proper/full payment;

                                  g.
                                  g-     Failing to pay recoverable depreciation (RCV);

                                  h.     Authoring fraudulent and inconsistent reports that established
                                         the damages were not covered under the policy;

                                  i.     Drafting, authoring, and creating letters for the improper
                                         payment amount (letters were fraudulent);

                                  h
                                  J.     Mailing letters for the improper payment amount;

                                  k                                                            under­
                                         Failing to pay mandatory statutory interest on all under-
                                         payments once the Ins. Code Demand letter was mailed.

          14.
          14.    The above referenced facts document a clear breach of the terms of the contract (to pay for

          wind/storm related damage), as well as a clear breach of Defendants'
                                                                   Defendants’ duty of good
                                                                                       good faith and fair

          dealing.

          15.
          15.    As detailed in the above paragraphs, AmGuard Insurance Company wrongfully adjusted
I;



!         Plaintiffs claims for structural repairs to the property, contents loss and loss of Business Income.

          Furthermore, AmGuard Insurance Company underpaid Plaintiffs claims by not providing full

                                                                              ‘scoping’ the damages during
          coverage for the damage sustained by the Plaintiff as well as under `scoping'

                                                           4
!



i.
;
         Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 5 of 38 PageID #: 182




         its investigation. Additionally, AmGuard Insurance Company continues to delay in the fulfpayment
                                                                                              fulllpayment

         of damages to the structural damages, contents loss, and loss of Business Income and statutory

         interest.
         interest            Plaintiff sent their 60-day Insurance Notice to Defendants on June 20, 2019. See
                             Plaintiff

         Exhibit A. Furthermore, Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona

          Loftus failed to comply with the Texas Insurance Code by not paying statutory interest on its initial

          underpayment.

          16.
          16.    Defendant, AmGuard Insurance Company, failed to perform its contractual duties to

                                                                                       It refused to pay the full
          adequately compensate Plaintiff under the terms of the Policy. Specifically, it

          proceeds of the Policy, although due demand was made for proceeds to be paid in an amount

          sufficient to cover the damaged property and all conditions precedent to recovery upon the Policy

          had been carried
                   earned out and accomplished by Plaintiff. AmGuard Insurance Company's
                                                                               Company’s conduct

          constitutes a breach of the insurance contract between AmGuard Insurance Company and Plaintiff.

          17.
          17.        Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus,

          misrepresented to Plaintiff that the damage to the Property was not covered under the Policy, even

                 the_damage_was_caused-by-a-covered-oceurrence-—wind/storm/hurricane.—Defendants,
          though the damage- was-caused- by-a-covered-occurrence----wind/storrn/hurricane—Defendants,

                                                              Loftus’s conduct constitutes a violation
          AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus's
!.F
          of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(1).
;         18.
          18.        Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus, failed to make
i

 I;                            Plaintiff’s claim in a fair manner, although they were aware of their liability to
          an attempt to settle Plaintiffs

          Plaintiff under the Policy. Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona
 I.

          Loftus’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices.
          Loftus's
 !
 1
          Tex. Ins. Code §541.060(a)(2)(A).

    i.
    i

                                                             5

    !
    !
    ;
     Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 6 of 38 PageID #: 183




     19.
     19.    Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus, failed to

     explain to Plaintiff the reasons for their offer of an inadequate settlement. Specifically, Defendants,

     AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus, failed to offer Plaintiff adequate

     compensation, without any explanation why full payment was not being made. Furthermore,

     Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus, did not communicate

     that any future settlements or payments would be forthcoming to pay for the entire losses covered

                                                                                                 Plaintiffs
     under the Policy, nor did they provide any explanation for the failure to adequately settle Plaintiff's

     claim. Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus's
                                                                            Loftus’s conduct is

     a violation of the Texas Insurance Code, Unfair Settlement Practices.                Tex. Ins. Code

     §541.060(a)(3).

     20.     Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus, failed to

     affirm or deny coverage of Plaintiffs
                                Plaintiff s claim within a reasonable time. Specifically, Plaintiff did not

     receive timely indication of acceptance or rejection, regarding the full and entire claim, in writing

     from Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus. Defendants,

     AmGuard Insurance Company, VeriClaim, Inc.
                                           Inc, and Nona Loftus's
                                                         Loftus’s conduct constitutes a violation
                                                                          constitutes-a_v.iolation

     of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(4).

     21.     Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus refused to fully

     compensate Plaintiff, under the terms of the Policy, by failing to conduct a reasonable investigation.

     Specifically, Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus,

     performed an outcome-oriented investigation of
                                                 ofPlaintiff's
                                                    Plaintiffs claim, which resulted in a biased, unfair

     and inequitable evaluation of Plaintiff's
                                   Plaintiff s losses on the Property. Defendants, AmGuard Insurance

     Company, VeriClaim, Inc. and Nona Loftus's
                                       Loftus’s conduct constitutes a violation of the Texas Insurance
;
i.   Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(7).

                                                        6

i
     Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 7 of 38 PageID #: 184




     22.     Defendant, AmGuard Insurance Company, failed to meet its obligations under the Texas

                                                   Plaintiff’s full claim, beginning an investigation
     Insurance Code regarding timely acknowledging Plaintiff's

        Plaintiff s claim and requesting all information reasonably necessary to investigate Plaintiffs
     of Plaintiff's

                                                                       Plaintiffs claim. AmGuard
     claim within the statutorily mandated time of receiving notice of Plaintiff's

               Company’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment
     Insurance Company's

     of Claims. Tex. Ins. Code §542.055.

     23.                                                                    Plaintiff s full and entire
             Defendant, AmGuard Insurance Company, failed to accept or deny Plaintiff's

     claim within statutorily mandated time of receiving all necessary information. AmGuard Insurance

     Company's
     Company’s conduct constitutes a violation of
                                               ofthe
                                                  the Texas Insurance Code, Prompt Payment of Claims.

     Tex. Ins. Code §§542.056.
                      542.056.

     24.     Defendant, AmGuard Insurance Company, failed to meet its obligations under the Texas

     Insurance Code regarding full payment of claim without delay. Specifically, it has delayed full

     payment of Plaintiffs claim longer than allowed and, to date, Plaintiff has not yet received full

     payment for its claim. AmGuard Insurance Company's
                                              Company’s conduct constitutes a violation ofthe Texas

     Insurance Code, Prompt Payment of Claims. Tex. Ins. Code §542.058.
                                                              §542,058.

     25.                             Plaintiff’s claim was presented to Defendant, AmGuard Insurance
             From and after the time Plaintiff's

      Company, the liability of AmGuard Insurance Company to pay the full claim in accordance with the

      terms of the Policy was reasonably clear. However, AmGuard Insurance Company has refused to

      pay Plaintiff in full, despite there being no basis whatsoever on which a reasonable insurance

      company would have relied on to deny the full payment. AmGuard Insurance Company's
                                                                               Company’s conduct

      constitutes a breach of the common law duty of good faith and fair dealing.
!.
!•    26.    Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus knowingly or
i
I.
      recklessly made false representations, as described above, as to material facts and/or knowingly

                                                      .7
                                                      -7
            Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 8 of 38 PageID #: 185




            concealed all or part of material information from Plaintiff.

            27.    As
                   Asaresult
                      a resultof
                              ofDefendants,AmGuard
                                 Defendants,AmGuardInsurance
                                                    InsuranceCompany,
                                                             Company,VeriClaim,
                                                                      VeriClaim,Inc. andNona
                                                                                 Inc.and NonaLoftus’s
                                                                                             Loftus's

            wrongful acts and omissions, Plaintiff was forced to retain the professional services of the attorney

            and law firm who is representing it with respect to these causes of action. Plaintiff, through its

            attorney, notified Defendants of its claims. See Exhibit A.

                                                     Causes of Action:

                      Causes of Action Against Defendant, AmGuard Insurance Company, Only

            28.     Defendant, AmGuard Insurance Company, is liable to Plaintiff for intentional breach of

            contract, as well as intentional violations of the Texas Insurance Code and intentional breach of

            good faith and fair dealing.

                                                   Anticipatory Breach

!            29.    Defendant, AmGuard Insurance Company, committed an anticipatory breach of the

;            insurance contract thus relieving Plaintiff of any corresponding obligation on the contract.

             Defendant’s denial of liability without justification was unreasonable and unjust.
             Defendant's
I
                                                    Breach of Contract

             30.    Defendant, AmGuard Insurance Company's
                                                 Company’s conduct constitutes a breach of the insurance
I«;
!            contract made between AmGuard Insurance Company and Plaintiff.
i

    i
             31.                                 Company’s failure and refusal, as described above, to pay
                    Defendant, AmGuard Insurance Company's
1
:            the adequate compensation as it is obligated to do under the terms of the Policy in question and
i
                                                                                             Company’s
             under the laws of the State of Texas, constitutes a breach of AmGuard Insurance Company's
    r
    !,                               Plaintiff.
             insurance contract with Plaintiff
    !'
    :

    ;
    !
    i.
                                                              8
        ;
        Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 9 of 38 PageID #: 186




                                   Noncompliance with Texas Insurance Code
                                         Unfair Settlement Practices

        32.                                  Company’s conduct constitutes multiple violations of the
                Defendant, AmGuard Insurance Company's

        Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a). All violations

        under this article are made actionable by Tex. Ins. Code §541.151.

        33.                                  Company’s unfair settlement practice, as described above,
                Defendant, AmGuard Insurance Company's

        of misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

        method of competition and an unfair and deceptive act or practice in the business of insurance. Tex.

        Ins. Code §541.060(a)(1).

        34.     Defendant, AmGuard Insurance Company's
                                             Company’s unfair settlement practice, as described above,

        of failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

                                      Company’s liability under the Policy was reasonably clear,
        even though AmGuard Insurance Company's

        constitutes an unfair method of competition and an unfair and deceptive act or practice in the

        business of insurance. Tex. Ins. Code §541.060(a)(2)(A).

        35.     Defendant, AmGuard Insurance Company's
                                             Company’s unfair settlement practice, as described above,

        of failing to promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in

;
         relation to the facts or applicable law, for their offer of a compromise settlement of the claim,

        constitutes an unfair method of competition and an unfair and deceptive act or practice in the
i
         business of insurance. Tex. Ins. Code §541.060(a)(3).

         36.                                 Company’s unfair settlement practice, as described above,
                Defendant, AmGuard Insurance Company's
:
         of failing within a reasonable time to affirm or deny coverage of the claim to Plaintiff or to submit
;
         a reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair and
    ;
         deceptive act or practice in the business of insurance. Tex. Ins. Code §541.060(a)(4).

    i

    i                                                      9
    [
I           Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 10 of 38 PageID #: 187




             37.                                 Company’s unfair settlement practice, as described above,
                    Defendant, AmGuard Insurance Company's

             of refusing to pay Plaintiffs claim without conducting a reasonable investigation, constitutes an

                                                                                      in. the business of
             unfair method of competition and an unfair and deceptive act or practice in

             insurance. Tex. Ins. Code §541.060(a)(7).


                                       Noncompliance with Texas Insurance Code
                                            The Prompt Payment of Claims

             38.                                 Company’s conduct constitutes multiple violations of the
                    Defendant, AmGuard Insurance Company's

             Texas Insurance Code, Prompt Payment of Claims. All violations made under this article are made

             actionable by Tex. Ins. Code §542.060.

             39.    Defendant,
                    Defendant,AmGuard
                               AmGuardInsurance
                                       InsuranceCompany’s
                                                Company'sfailure
                                                          failureto
                                                                  toacknowledge
                                                                     acknowledgereceipt
                                                                                 receiptof
                                                                                        ofPlaintiffs
                                                                                           Plaintiff'sfull
                                                                                                       full

             claim, commence investigation of the full claim, and request from Plaintiff all items, statements, and

             forms that it reasonably believed would be required within the applicable time constraints, as

             described above, constitutes a non-prompt payment of claims and a violation of the Tex. Ins. Code
    ;
             §542.055.

             40;---- Defendant—AmGuard-Insurance-6ompanyis-failure-to-notify-Plaintiff-in-writing-of-its-
             40.     Defendant, AmGuard- Insurance-Company's-failure-to-notify Plaintiff in writing of its

             acceptance or rejection of the claim within the applicable time constraints, constitutes a non-prompt
    !•
             payment of the claim. Tex. Ins. Code §542.056.

             41.               AmGuard Insurance Company's
                    Defendant, ArnGuard                                            Plaintiff’s full claim
                                                 Company’s delay of the payment of Plaintiff's
    i
    !        following its receipt of all items, statements, and forms reasonably requested and required, longer

             than the amount of time provided for, as described above, constitutes a non-prompt payment of the

                              Code
             claim. Tex. Ins. Co de §542.058.

        r

        !


                                                               10
                                                               10
         Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 11 of 38 PageID #: 188




                                 Breach of the Duty of Good Faith and Fair Dealing

          42.                                  Company’s conduct constitutes a breach of the common law
                  Defendant, AmGuard Insurance Company's

          duty of good faith and fair dealing owed to insureds in insurance contracts.

          43.                                  Company’s failure, as described above, to adequately and
                  Defendant, AmGuard Insurance Company's

                                              Plaintiff’s claim, although, at that time, AmGuard Insurance
          reasonably investigate and evaluate Plaintiff's

                       or should have known by the exercise of reasonable diligence that its liability was
          Company knew or

          reasonably clear, constitutes a breach of good faith and fair dealing.

                                                                 Defendants.
                                        Causes of Action Against Defendants,
                                        VeriClaim. Inc.
                                        VeriClaim, Inc, and Nona Loftus,
                                                                 Loftus. Only

                                      Noncompliance with Texas Insurance Code
                                            Unfair Settlement Practices

          44.                                          Loftus’s conduct constitutes multiple violations of
                  Defendants, VeriClaim, Inc. and Nona Loftus's

          the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a) All violations

          under this article are made actionable by Tex. Ins. Code §541.151.

          45.                                          Loftus’s unfair settlement practice, as described
                  Defendants, VeriClaim, Inc. and Nona Loftus's

          .abO-Vje,-ofmisrepresenting-ta-Elaintiff-mater-ial-faGts-relating-to-the-eoverage-at-issuereonstitutes-an-
          above, of misrepresenting-to_Plaintiff-material-facts-relating-to-the-coverage at issue, constitutes an

          unfair method of competition and an unfair and deceptive act or practice in the business of

                                     §541.060(a)(l).
          insurance. Tex. Ins. Code. §541.060(a)(1).

:         46.                                          Loftus’s settlement practice, as describe above, of
                  Defendants, VeriClaim, Inc. and Nona Loftus's
;
          failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

          even though Defendants'
                      Defendants’ liability under the Policy was reasonably clear, constitutes an unfair

          method of competition and an unfair and deceptive act or practice in the business of insurance. Tex.
I
          Ins. Code §541.060(a)(2)(A).

     :    47.                                          Loftus’s unfair settlement practice, as described
                  Defendants, VeriClaim, Inc. and Nona Loftus's

                                                             11
                                                             11
    !.
    I
    i

    !
         Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 12 of 38 PageID #: 189

I



          above, of failing to promptly provide Plaintiff with a reasonable explanation of the basis in the

          Policy, in relation to the facts or applicable law, for their offer of a compromise settlement of the

          claim, constitutes an unfair method of competition and an unfair and deceptive act or practice in the

          business of insurance. Tex. Ins. Code §541.060(a)(3).

          48.                                          Loftus’s unfair settlement practice, as described
                  Defendants, VeriClaim, Inc. and Nona Loftus's

          above, of failing within a reasonable time to affirm or deny coverage of the claim to Plaintiff or to

          submit a reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair

          and deceptive act or practice in the business of insurance. Tex. Ins. Code *541.060
                                                                                     §541.060 (a)(4).

          49.     Defendants, VeriClaim, Inc. and Nona Loftus's
                                                       Loftus’s unfair settlement practice, as described

          above, of refusing to pay Plaintiff's
                                    Plaintiff’s claim without conducting a reasonable investigation, constitutes

          an unfair method of competition and an unfair and deceptive act or practice in the business of

                                    §541.060(a)(7).
          insurance. Tex. Ins. Code §541.060(a)(7)z

                            Fraud Against Defendants,
                                          Defendants. AmGuard Insurance Company,
                                       VeriClaim. Inc,
                                       VeriClaim, Inc. And Nona Loftus

          50.
          50'.    Defendants, AmGuard Insurance Company, VeriClaim, Inc. and Nona Loftus are liable to
    i-
          Plaintiff for common law fraud.

          51.     Each and every one of the representations, as described above, concerned material facts for

          the reason Plaintiff would not have acted and which Defendants, ArnGuard
                                                                          AmGuard Insurance Company,
    i
    f     VeriClaim, Inc. and Nona Loftus knew were false or made recklessly without any knowledge of
    r
          their truth as a positive assertion. Each Defendant was engaged in the "business
                                                                                 “business of insurance"
                                                                                              insurance” at
    i.

          the time these fraudulent representations were made during the adjustment of Plaintiff's
                                                                                       Plaintiff’s claim.

    i     52.    Thestatements
                 The statementswere
                               weremade
                                    madewith
                                        withthe
                                             theintention
                                                 intentionthat
                                                           thatthey
                                                                theyshould
                                                                    shouldbe
                                                                           beacted
                                                                             actedupon
                                                                                   uponby
                                                                                       byPlaintiff,
                                                                                          Plaintiff,who
                                                                                                    who
    i
          in turn acted in reliance upon the statements, there causing Plaintiff to suffer injury and constituting


    !■

                                                             12
                                                             12
    ;
    !•
             Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 13 of 38 PageID #: 190




              common law fraud.

                                Conspiracy to Commit Fraud Against Defendants,
                                                                    Defendants.
                                              Company. VeriClaim,
                            AmGuard Insurance Company, VeriCIaim. Inc.
                                                                  Inc, and Nona Loftus
                                                                                Loftns

              53.                                           VeriCIaim, Inc. and Nona Loftus are liable to
                     Defendants, AmGuard Insurance Company, VeriClaim,

              Plaintiff for conspiracy to commit fraud. Defendants, AmGuard Insurance Company, VeriClaim,
                                                                                               VeriCIaim,

              Inc. and Nona Loftus were members of a combination of two or more persons whose object was to

              accomplish an unlawful purpose or a lawful purpose by unlawful means. In reaching a meeting of

              the minds regarding the course of action to be taken against Plaintiff, Defendants, AmGuard

                                 VeriCIaim, Inc. and Nona Loftus, committed an unlawful, overt act to further
              Insurance Company, VeriClaim,

                                                                                                 Defendants’
              the object or course of action. Plaintiff suffered injury as a proximate result of Defendants'

              acts/omissions. At all times, Defendants knew that their liability was reasonably clear, and still

              failed to properly handle their claim which constitutes a breach of the duty of good faith and fair

              dealing.

                                                      Knowledge/Intent

              54.                                                                        “knowingly” and
                     Each of the acts described above, together and singularly, was done "knowingly"

:             "intentionally"
              “intentionally” as the terms are used in the Texas Insurance Code and were a producing cause of
!.
!'            Plaintiffs damages described herein.
              Plaintiff's

i                                                         Damages
 !            55.    Plaintiff will show that all of the above referenced acts were the producing cause(s) of

              Plaintiffs damages.iThe
              Plaintiff's damages.|The damages caused by the wind/storm/hurricane have left Plaintiff's
                                                                                            Plaintiffs property

              severely damaged. These damages have not been properly addressed by Defendants and have not

     i        been repaired due to the non-payment causing further damage to the Property, which has led to

     i                                                                              Defendants’ mishandling
              undue hardship and burden on Plaintiff. These damages are a result of Defendants'

     i
     i                                                        13
                                                              13-
     I.



         l
)
         Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 14 of 38 PageID #: 191




             Plaintiffs claim in direct violation of the laws detailed above.
          of Plaintiff's

          56.    For
                 ForPlaintiffs
                     Plaintiffsbreach
                                breachof
                                      ofcontract
                                         contractcause
                                                  causeof
                                                       ofaction,
                                                          action,Plaintiff
                                                                 Plaintiffisisentitled
                                                                               entitledto
                                                                                        tothe
                                                                                           thebenefits
                                                                                               benefitshe  should
                                                                                                        heshould

          have received under the policy of insurance in place at the time of the wind loss. Plaintiff is asking

                                                                           attorney’s fees and expenses.
          for full benefits due and owing under the policy, along with its attorney's

          Plaintiff is entitled to full policy benefits that are due and owing for its loss.

          57.     For the violations of the Texas Insurance Code and Unfair Settlement Practices, Plaintiff is

          entitled to actual damages, which include the full benefits due and owing under the policy,

          attorney’s fees and expenses and costs of court. Furthermore, because Defendants'
          attorney's                                                            Defendants’ acts were

          committed knowingly, Plaintiff is entitled to three times its actual damages.

          58.     For violations of the Texas Insurance Code and Prompt Payment of Claims, Plaintiff is

          entitled to its damages, as detailed above and below, as well as eighteen percent statutory interest

                                          attorney’s fees and expense.
          per year as damages, along with attorney's

          59.     For breach of common law duty of good faith and fair dealing, Plaintiff is entitled to all

          damages, including those detailed above and below, as well as all forms of loss resulting from

          Defendantsl-breach-of-said-dutyj-including-but-not-limited-to-additional-Gosts—losses-due-to
          Defendants' breach_of_said_duty,including-but-not-limited-to-additional-costs,losses due-to

          nonpayment of the amount(s) owed under the policy, economic hardship, punitive damages,

          exemplary damages.

          60.     For Defendants'
                      Defendants’ fraudulent acts, Plaintiff is entitled to recover actual damages and

                                Defendants’ knowingly making fraudulent representations, along with
          exemplary damages for Defendants'

          attorney's
          attorney’s fees, interest, and costs of court.

          61.     The acts and omissions of these Defendants have made it necessary for Plaintiff to retain

          undersigned counsel, and Plaintiff agreed to pay undersigned counsel reasonable and necessary

    I:    attorney’s fees, expenses, and costs of suit. Plaintiff's
          attorney's                                    Plaintiff’s counsel has a forty percent (40%) contingent

                                                             14
                                                             14
    t




    r
    !
     Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 15 of 38 PageID #: 192




      fee. When calculated on an hourly rate basis, however, at customary hourly rate charges in this

                                            attorney’s fees and expenses incurred through a trial of this
      community, Plaintiff anticipates that attorney's

                                                     0,000.00, in the discretion of the jury, and also that
      case will be approximately $100,000.00 to $3 550,000.00,

                              attorney’s fees and expenses will be approximately $15,000.00, or in an
      any necessary appellate attorney's

      amount in the discretion of the jury. Plaintiff is entitled to recover its reasonable and necessary

      attorney’s fees and expenses under applicable provisions of the Texas Insurance Code.
      attorney's

                                                    PRAYER

              WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

      appear and answer herein, that Plaintiff recover its actual damages, consequential damages, statutory

                                                  attorney’s fees, costs, expenses, interest, and for
      damages and enhancements, punitive damages, attorney's

      such other and further relief, at law or in equity, to which Plaintiff may show itself justly entitled.

                                                     Respectfully submitted,

                                                     LINDSAY, LINDSAY & PARSONS



                                                     John Pat Parsons
                                                               arsons
                                                                               P-
                                                     TSB#24065876       '
                                                            11th Street
                                                     710 N. 11th
                                                     Beaumont, Texas 77702
                                                     409/833-1196
                                                     409/832-7040 (Fax)
                                                     iparsons@llptx.com
                                                     jparsons@llptx.com

                                                     ATTORNEY FOR PLAINTIFF, SMOKERS
                                                     EXPRESS WINE & SPIRIT, LLC

:



!



                                                        15
                                                        15
i
!■
/            Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 16 of 38 PageID #: 193




                                          Lindsay , LINDSAY
                                          LINDSAY   Lindsay & PARSONS
                                                              Parsons
                                                        Attorneys AT
                                                        ATTORNEYS    Law '
                                                                  at LAW                                 John Pat Parsons
                  Barrett P. Lindsay                             North 1V'
                                                            710 NORTH     n™ STREET
                                                                               Street
                  b1indsav@llotx.com                                                                        inarsonsellenc.com
                                                                                                            iparsans@llDtx.coin
                  btindattyRilotx•Goin                     Beaumont
                                                           BEAU           Texas 77702
                                                                 rvioNT,, TEXAS                                         Partner
                  Partner                          Phone (409)833-1196
                                                   PHONE (409) 833-1J96 PACSImax
                                                                        Facsimile (409) 832-7040
                                                                                        812-7040
                                                                   www.lIntx.eore
                                                                   www.Hptx.cora
                                                                                                     MichnelJ.
                                                                                                     Michael  J. Lindsay
                                                                                                        mllnd.saV@llDtx.ccgn
                                                                                                        mlindargallutx.ccan
                                                                                                                 Of Counsel

                                             Texas INSURANCE
                                             TEXAS Insurance CODE
                                                             Code NOTICE
                                                                  Notice Lt
                                                                         Letter

                                                                     20,2019
                                                                June 20, 2019

                                           (“AmGUARD”)
                 AmGuard Insurance Company ("AmGUARD")            CM/RRM 7018 1830
                                                              Via CMRRR#      1830 0000 5911
                                                                                        59114206
                                                                                             4206
                 Berkshire Hathaway GUARD Insurance Companies
                 P&C Claims
                       NonaF.
                 Attn: Nona F. Loftus
                         1368
                 PO Box 1368
                 44 West Market Street
                                   18703
                 Wilkes-Barre, PA 18703

                 VeriClaim Inc.                                                   CM/RRM 7018 1830
                                                                              Via Cilf/RRR#   1830 0000 5911 4190
                 1833
                 1833 Centre Point Circle, Suite 139
                                                 139
                 Naperville, IL 60563-1484

                 Re:             Client:
                            Our Client:           Smokers Express Wine & Spirit LLC ,_
                            Claim No.:            SM1111842731-001-001-001
                                                  SMBP842731-001-001-001
                            Policy No.:           SMBP842731
                                                  SMBP842731
                   ........ Date
                            Date of
                                 of Loss:------
                                    Loss:       - August 25,
                                                         25,2017------
                                                             2017
                            Location of Loss:     1050 N. le
                                                  1050    16"1 St.
                                                  Orange, TX 77630-3604

                  Dear: AniGUARD,
                        AmGUARD, Berkshire Hathaway GUARD Insurance Companies and VeriClaim Inc. and
                        its adjusters:

                          Please be advised my firm has been retained by Smokers Express Wine & Spirit LLC, with
                  respect to losses as a result of the above referenced claim. It appears from our investigation
                  AmGuard Insurance Company and VeriClaim Inc. never properly investigated the claim/losses nor
                  paid full benefits that were due and owing under the policy for the Smokers Express Wine & Spirit
    !:            LLC's
                  LLC’s losses. Based on our client's
                                                 client’s contention that this claim has never been properly handled, we
         i
                  investigated this matter and found a significant underpayment due to damages to the house.
         ;
         j
                          Daring
                          During September 2017, your companies inspected the property for a claim with a
                  reported DATE OF LOSS of August 25,        25,2017.
                                                                 2017. A DENIAL letter was sent on September 21,2017
                  based oou“fYood/water’’    — and^hveaf/tear”
                          n. 4eflocir/Xs ffter'a'rdi -"wear                                         1. This denial letter
                                                               language in the policy. See Exhibit 1.
     !            clearly evidences AmGuard Insurance Company's
                                                             Company’s intent to avoid its duties under the policy after

         I                                                                                            I        exhibit
                                                                                                      §
                                                                                                     w
                                                                                                     J
                                                                                                     <
                     Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 17 of 38 PageID #: 194




                       completion of the inspection.

                               As you know, an insurance company and its adjusters have a duty to act fairly and in good
                       faith with their insureds. Unfair practices include such things as failing to attempt
                                                                                                     attempt in good faith to
                                                                                               insurer’s liability has become
                       arrive at a prompt, fair, and equitable settlement of a claim when the insurer's
                       reasonably clear; and failing to provide a policy holder with a reasonable explanation of either the
                                         of a claim or offer to compromise a settlement within a reasonable time limit,
                       insurer’s denial off
                       insurer's

                                Please understand my client wishes to reach an amicable resolution to this matter without the
                       burden or expense of litigation. However, any filing would seek damages for Ch. 541 and 542
                       Insurance Code violations, as well as breach of the duty of good faith and fair dealing, fraud and
                       breach of contract. At trial, my client would be seeking recovery of all damages available under
                       Texas law, including, but not limited to actual damages, statutory penalties (including 18%
                                                                                                                 18% annual
                       interest on all unpaid amounts), treble damages for "knowingly"
                                                                             “knowingly” underpaying these claims, as well
                                        attorney’s fees, costs and expenses incurred in prosecuting this matter,
                       as all interest, attorney's

                               Smokers Express Wine &      Si Spirit LLC purchased an insurance policy from AmGuard
                                                                                       loss. To date, AmGuard Insurance
                       Insurance Company to protect its property from this type of toss.
                       Company has not properly paid the benefits due and owing under the insurance policy. These acts
                       are violations of the Insurance Code and are actionable under Texas law. Based on our review of
                       the records, it does not appear that AmGuard Insurance Company properly handled this claim. The
                       investigation and claims handling was consistent with that of an outcome oriented investigation and
                       investigation.and
                       report, in an effort to minimize the amount of policy benefits AmGuard Insurance Company would
                       pay.
         :
         !                      AmGuard Insurance Company failed to take all damages into consideration when
                        formulating
                        form ulating its estiinate(s),
                                         estimate(s), as the damage was clear as can be seen in the photographs enclosed, and
                        then failed to pay this claim fairly.    ______________ ____ ___ _                           ______
         !                      Notice is hereby given under Section 541.154 of the Texas Insurance Code that my client has
         1
                        sustained economic damages, to date, in unpaid benefits that are due and owing. Based on the
                        policy, the deductible ($4,080.00) and
                                                           and the non-payment ($0.00), your company still owe Smokers
                        Express Wine & Spirit LLC:

         i
         !                     •       $113,899.15 in actual damages to structure (see Exhibit 2);
!,                             •       $123,800.00
                                       $123; 800.00 in contents damages (see Exhibit 3);
         i
                               •       $78,170.00 in lost business income/extra expense after Harvey (see Exhibit 4);
                               •                             18%/year totaling $52,000.00;
                                       statutory interest at 18%/year
                               •                                                          “knowingly” denying this claim;
                                       treble damages in the amount of $630,000.00 for "knowingly"
             !
             !                 •       attorney’s fees and expenses,
                                       attorney's            expenses.
!;           f
                               Smokers Express Wine & Spirit LLC was forced to hire my firm since AmGuard Insurance
!            !
                        Company has yet to pay the full loss, which is due and owing. Demand, prior to filing suit, is
                        therefore made pursuant to the DTPA and Insurance
                                                                     insurance Code for the amount of $650,000.00.




                 s
                 s


     !
f
                    Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 18 of 38 PageID #: 195




                             It is the intention of Smokers Express Wine & Spirit 1..,LC LLC and this firm that no binding
                      settlement exists until any proposal and acceptance are both (i) reduced to a written settlement
                      agreement approved by all parties to the settlement, (ii) signed by all parties for which the settlement
                      agreement contemplates signature, and (iii) until all conditions or events required by the settlement
                                     fully satisfied. Neither this compromise settlement proposal or
                      agreement are fullysatisfied.                                                    the accompanying facts
                                                                                                    orthe
                      and analysis contained in this document shall be construed as an admission or will be admissible at
                      trial. . .

                             Please be advised that under the Insurance Code an award of court costs and reasonable and
                      necessary attorney's fees is mandatory to an insured who prevails in such a lawsuit. Please be further
                      advised that treble damages may be awarded at trial in the event that the jury finds that
                                                                                                             (hat actionable
                      conduct was committed "knowingly."

                             This demand will remain open for statutorily allotted sixty (60) day period at which time if
                      no response is received, the demand will expire and we will proceed in a manner that will fully
                      protect our client's
                                  client’s legal rights.
                                                 lights. Please contact my
                                                                        ray office at your earliest convenience to discuss
                      settlement of these claims.

                             I appreciate your immediate attention►
                                                           attention to this matter. Since my client is represented by
                      counsel, please direct all future communications directly to the undersigned.
                                                                                        undersigned, f.t look forward to.
                                                                                                                      to
                      hearing from you in the very near future.


                                                                              Very truly yyours,
                                                                                            urs,


                                                                              MUN Pat PARSONS
                                                                               hn PAT Parsons




                      Attachment:     Exhibit 1: Denial Letter
                                      Exhibit 2: Insured's
                                      .Exhibit    Insured’s Estimate of Repairs
                                      Exhibit 3: Content'
                                                  Content'Loss
                                                           Loss List/Report
                                      &hibit
                                       Exhibit 4: Business Income/Extra Expense Documentation
        i
        l
                       cc:     Smokers Express Wine & Spirit LLC
    i
        ?

        !
        I
        i


    !i . !      '
    !

            ;
                         Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 19 of 38 PageID #: 196


                                                         n                                              r~)
                                                                                                                 P & C Claims
                                       Berkshire Hathaway                                                                1368
                                                                                                                 PO Box 1368
                                                                                                       44 West Market Street
                                       GUARD
                                         “   Insurance
                                             Companies                                                Wilkes-Barre, PA 18703
                                                                                                                       18703
                                                                                                             P: 800.673.2465
                                                                                                             P:

                                                                      Sent via ups
                                                                               UPS Ground
                                                                                   Ground

                                                                                                      September 21, 2017
                                         Express Win & Spirit LLC
                                Smokers Express-
                                DBA
                                D BA Smokers Express Wine &Si Spirit
                                10S0 N 16th St
                                1050
                                Orange, TX 77630


                                                Rf:
                                                RE:

                                                Policyholder
                                                Policyholder           :: Smokers Express Wine &8i Spirit LLC
                                                Policy Number
                                                Policy                 :: SMBP842731
                                                                          SMBP842731
                                                Policy Period
                                                Policy Period           i January 22, 2017 to January 22, 2018
                                                Date of Loss
                                                Date                    : August 25,
                                                                                 25,2017
                                                                                     2017
                                                Claim Number            ! 5MBP842731-001-001-001
                                                                          SMBP842731-001-001-001
                                                Carrier                 ; AmGUARD Insurance
                                                                                     Insurance Company

                                 Dear Policyholder;

                                 II represent the interests of AmGUARD Insurance Company ("AmGUARD'')
                                                                                                 ("AmGUARD") relative to the
                                  above-referenced claim. AmGUARD was placed on notice of a claim for water leaking intoInto the
                                  building and causing damages to the Interior
                                                                        Interior building materiels
                                                                                          materials and contents as a result of
                                  weather conditions during/after Hurricane Harvey. AmGUARD understands that In    In reporting
                                  this claim, Smokers Express Wine & Spirit LLC Isis requesting that AmGUARD provide it   It with
                                  coverage and indemnity
                                                Indemnity for the Claim under the AmGUARD policy SMBP842731.

                                  This letter Is to advise you that Posed
                                                                    based upon careful review of the facts surrounding this loss,
                                  and the terms, conditions, limitations, exclusions and/or endorsements of the Policy, we have
                                  concluded that there is no coverage afforded to Smokers Express Wine & Spirit LLC under_the
                                                                                                                      under_the.
                                  AmGUARD-Policy-for-the-damages-asserted. Actordingly, for the reasons set forth in greater
                                 -AmGUARD-Pollcy-for-thedamages-assertedmccdrdihglyrfdrthe
                                  detail below, AmGUARD Insurance
                                                             Insurance Company respectfully disclaims any duty to indemnify
                                  Smokers Wine & Spirit LLC for the losses InIn connection with this claim.

         i
                                                                              Tbc
                                                                              The Claim

         i                       You reported that water leakage occurred in
                                                                           In the building during Hurricane Harvey. ItIt was
                                 further reported that the water leakage caused damages to the Interior.
                                                                                                  Interior building materials
                                 and contents.
         Ii          '
!                                                                             The Policy
f
                                  AmGUARD Insurance
                                               Insurance Company Issued Businessowners Policy SMBP842731
                                                                                                      SMBP842731 (the 'Policy')
                                                                                                                          “Policy") to
             i
                                  Smokers Express Wine & Spirit LLC. The policy period.period, Is
                                                                                               is from J'anuary
                                                                                                       January 22, 2017 to January.
                                                                                                                              January
:            !                    22, 2018. The Policy Is an "Occurrence
                                                              “Occurrence." polity,
                                                                             policy, which provides Business Property and Business
                                  Liability coverage for covered claims occurring during the Policy Period. The policy is subject
                                  to all terms, conditions, limitations, and exclusions contained therein. To Illustrate
                                                                                                                Illustrate the reason
!            j                    for our  denial of coverage in
                                      ourdenlal               In this matter we direct your attention to pertinent policy provisions.
'            ?
             !
                                                                                                                         Page 11 of 5
    i.
    i'
     . I
    i
       i .
                 !
              Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 20 of 38 PageID #: 197



                                              k—^
                                                                                                      P&CClalnis
                                                                                                      P & C Claims
                              erkshire Hathaway                                                          Bok 1368
                                                                                                      PO Box  1368
                                                                                            44 West Market Street
                             3UARDS
                            GUARD cInasinurilnicees
                                                                                           Wilkes-Barre, PA 18703
                                                                                                            18703
                                                                                                  P: 800.673.2465
                                                                                                     600.673.2465

                                                                                                             In whole
                                             In its entirety, but we provide the following relevant sections In
                    The policy must be read In
                    or part for convenience.

                     We first direct your attention to the following policy provisions in the BP 00 03 01
                                                                                                       01 10
                     Bushessowners
                     Buslnessowners Coverage Form:

                     SECTION II -
                                — PROPERTY

                        Coveragra
                     A. Coverage
                     We will pay for direct physical loss of or damage to Covered Property at the premises
                               In the Declarations caused by or resulting from any Covered Cause of Loss.
                     described In                                                                   Loss,

                     1. Covered Property
                     1.            Property
                                        Includes Buildings as described under Paragraph a. below, Business Personal
                     Covered Property includes
                     Property as described under Paragraph bt   b, below, or both, depending on whether a Limit of
                     Insurance
                     insurance Is Is shown in the Declarations for that type of property. Regardless of whether
                      coverage Is
                                is shown In
                                         In the Declarations for Buildings, Business Personal Property, or both, there
                     Is
                      Is no coverage for property described under Paragraph 2.  2, Property Not.
                                                                                            Not .Covered.
                                                                                                Covered.

                     Please also be referred to Page 1
                                                     1 of 49, which states:

                      3. Covered Causes Of.     Loss
                                            Of.Loss
                      Risks of direct physical loss unless the loss fs:
                                                                    Is:
                             a.      Excluded InIn Paragraph B. Exclusions in
                                                                            In Section 1;
                                                                                        1; or
                             b.      Limited in
                                             In Paragraph 4. Limitations
                                                              Llmltatlons.ln
                                                                          In Section LI.

                      We also refer you to, P. 14-19:
                                               14-19:
                        B.
                        0,     Exclusions
                     .. 1,,
                        4>      We_ willnot.payfor
                                Wb.-W.IH mt.pay. for loss or damage caused directly or indirectly by any of the
                        following. Such loss or damage is   Is excluded regardless of any other cause or event that
                        contributes concurrently or in  In any sequence to the loss. These exclusions apply whether or
                        not the loss event results in In widespread damage or affects a substantial area.
                                g.       Water
                                         (.1)
                                         (1) Flood, surface water, waves (including tidal wave and tsunami), tides,
                                         tidal water, overflow oro f any body of water, -or
                                                                                         or spray from any of these, all
                                         whether or not driven by wind (including
                                                                           (Including storm surge);
                                         (2) Mudslide or mudflow;
                                         (3)     Water that backs up or overflows or is  Is otherwise discharged from a
\                                        sewer, drain, sump, sump pump or related equipment;
                                         (4J
                                         (4)     Water under
                                                Water    under the
                                                                the ground
                                                                     ground surface
                                                                            surface pressing
                                                                                    presslng on,
                                                                                               on, or
                                                                                                   or flowing
                                                                                                       flowing or
                                                                                                               or seeping
                                                                                                                  seeping
                                         through:
                                                (a) Foundations, walls, floors or paved surfaces;
I
!;       i:                              (5)
                                                (b) Basements, whether paved or not; or
                                                 (c)     Doors, windows or'or other openings; or
                                                 Waterborne material carried
                                         referred to in
                                                                         carded or otherwise moved by any of the water
                                                      In Paragraph (1), (3) or (4), or material carried
                                                                                                    carded or otherwise
                                          moved by mudslide or mudflow.


    ■


    j-
         !

                                                                                                              Page 2 of 5




    I    I
    I
    I
               Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 21 of 38 PageID #: 198

                                                                                                                             5
                                                                                                •




                                              O                                             i

                                                                                                      P & C Claims
                             Berkshire Hathaway                                                       PO Box 1368
                                                                                                             1368
                                   Insurance                                                44 West Market Street
                             GUARD L'Companies
                                      Z'ir,Vice:                                           Wilkes-Barre, PA 18703
                                                                                                            18703
                                                                                                     800.673.2463
                                                                                                  P: 800473.2465

                               15-20 of 49, which states:
                      And Page 15-20
                      ang
                          B, Exclusions
                          EL
                         2. We will not pay for loss or damage caused by or resulting from any of the
                             following:
                             1, Other Types Of Loss
                             1.
                               (1) Wear and tear;
                               (2) Rust or other corrosion, decay, deterioration, hidden or latent defect or any
                                    quality In                       It to damage or destroy Itself;
                                            In property that causes It                        Itself;
                             p. Continuous Or Repeated Seepage Or Leakage Of Water
                                 Continuous or repeated seepage or leakage of water, or the presence or condensa-
                                                                                                              condensa­
                                                   moisture
                                 tion of humidity, 17701s-                                            14 days or more.
                                                         tura or vapor, that occurs over a period of 14

                                                                    Inc, retained by AmGUARD in connection with
                                                          VerICIaim Inc.,
                       The inspection of the property by VeriClaim
                       this loss, revealed the following:

                              [Ujpon inspection
                              EU]pon                                                              Interior of the building
                                       Inspection of the building we found multiple areas of the interior
                              where rainwater leakage has ha3 caused damages to the walls and ceiling materials. We
                                                   and did not find any signs of wind damages. We did find multiple
                              Inspected the roof end
                              inspected
                              cracks and breaks In
                              creeks               In the rolled roofing materials as a result of wear and tear over an
                              extended period of time. The Insured stated that a rooftop A/C condenser was
                              damaged as a result of the rain; however all units were working during our time of
                                                Insured also pointed out a section of exterior signage attached to the
                              Inspection. The Insured
                               front elevation that he claims as being damaged by wind; however we completed
                                                                                                                20.16. We
                                                                 signage was not present at the time of June 2016.
                               online research that found the slgnege
!                              did find that rising flood waters highly affected the building causing damages to
!
                               contents and interior
                                             Interior building materials.
I         '(                            Investigation. AmGUARD has determined the cause ■Ofj6g5_w.as__d.ue_.to_
                       Based upon the Investigation,                                          of loss was due to
:                      rainwater leakage through the                                         Pursuant to the above
                                                 Che roofing materials due to wear and tear. Pursuant
!;                     exclusions, AmGUARD disclaims coverage to Smokers Express Wine & Spirit LLC, and will not
;;                     indemnify Smokers Express Wine & Spirit LLC for the losses in connection with this claim.
          i
                        Due to, but not necessarily limited to the foregoing policy coverage and/or definitions, we
                        must respectfully conclude th-
                                                     that
                                                       at AmGUARD's Bustnessowner's Coverage Form does nut    not provide
;                       coverage for the subject claim. This denial decision Is    is by way of Illustration rather than
!
                                                                   Is not to be construed as a waiver or modification of
                        limitation. The specificity of this denial is
     I                  the terms, conditions, exclusions or limitations of the insurance
                                                                                  Insurance contract upon which a claim
                        has been made or or a waiver of any defenses, which may be available to AmGUARD, all of which
                        are specifically reserved.

                        Please refer to Endorsement Texas Changes (OP
                                                                  (BP 01 le 1113),
                                                                      0118  1113), which states:

                        4. Paragraph E,4. Legal Action Against Us Property Loss Condition Is replaced by the
                                                       In 7. below:
                        following, except as provided In
     i                  4. Legal Action Against Us
i-                              a. Except as provided In
                                                      In Paragraph b., no one may bring
                                                                                    biing a legal action against us
r                               under this Insurance unless:
                                                     unless;
i                                      (1) There has been full compliance with all of the terms of this insurance;
                                                                                                        Insurance; and
i
                                                                                                              Page 3 of 5


     i
     i1
     s
                   Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 22 of 38 PageID #: 199



                                                    L-J                                             t   i

                                                                                                              P & C Claims
                                 Berkshire Hathaway                                                                   1368
                                                                                                              PO Box 1368
                                                                                                    44 West Market Street
                           jftGUARD&SS
                              GUARD                       I"urance
                                                          Companies                                Wilkes-Barre, PA 18703
                                                                                                                    18703
                                                                                                          P: 800.673,2465
                                                                                                          P:

                                          (2) The action Is brought within two years and one day from the date the
                                          cause of   action first accrues. A cause of action accrues on the date of the
                                                  ofaGtlon
                                                                                               In the action.
                                          initial breach of our contractual duties as alleged In

                                                                         Information or documentation that is
                          If you believe our determination was based on information
                          If                                                                                 Is in
                                                                                                                In error,
                                                       Immediately, and we will promptly reconsider our determination.
                                            In writing immediately,
                          please advise us in
                                                                                           Insurance, 333 Guadalupe,
                          You may also take this matter up with the Texas Department of Insurance,
                                                            H512)-676-6QOO or on the web at
                          Austin, TX 78701, or by phone at 1-(512)-676-6000
                           http://www.tdi.texas.gov/.
                          http://www,tdi.texas.gov/.

                           AmGUARD expressly reserves Its                                                    additional defenses
                                                            Its right to supplement this letter by raising additional
                           to coverage and asserts all defenses based upon law   taw or policy terms and conditions, exclusions
                           and/or limitations of the Policy either during the course of any inquiry       Into the facts relating
                                                                                                  Inquiry into
                           to this claim or in any future litigation or proceeding pertaining to Insurance coverage in     In this
                           matter. No actions heretofore or hereinafter taken by ArnGUARDAmGUARD Insurance Company shall
                           be construed as either a waiver of Its                         Its rights thereunder all of which are
                                                                  Its policy provision or its
                           hereby reserved.

                                                               Is no coverage under your policy for the above-mentioned
                           Please be advised that while there is
                                                                                             Rood Insurance Plan or you
                           damages, you may'seek alternative coverage under the National Flood
                           may qualify for disaster assistance from The Federal Emergency Management Agency
                           (nFEMAw), For further information regarding these alternative sources of coverage, please
                           ("FEMA").
                           contact the entities using the information below:

                                               National Flood Insurance Plan: 1-800-427-4661
                                                                              1-800-427-4661
                                                                          1-800-621-3362, disasterassIstance,gov
                             The Federal Emergency Management Agency: 1-800-621-3362,     dlsasterasslstance.gov
                           Texas Windstorm Insurance
                                           Insurance Association FAIR Plan: 1-800-788-8247,
                                                                            1-800-788-8247, littps://www,twle.org/
                                                                                             https://www.twia.org/
         i.
                           Thank you for your cooperation duriTig
                                                             duriflg the course of our investigation, If
                                                                                                       if you have any
         !                 questions regarding anything InIn this letter or additional information that you would like to
                                                                                                                        to_____
                           bring to our attention, please do not hesitate to contact:
                                                                              contact the undersigned. If  If you discover
                                                                                                                  dlscovsr
                           any additional damage, materials/and or documents for us to review, please contact us.
     i                                        In all other respects, reserving the rights and defenses of AmGUARD
                            Waiving none, but in
                            Insurance Company, II remain.
                            Insurance
     i k
     i                      Respectfully,


     I                      wr
                            VY
             11
     l                      Nona F. Loftus
     I .5                   P&C Claims Supervisor
     ■        [i            Berkshire Hathaway GUARD Insurance Company
     }
■
     S
f!             !
                             CC:
■    l                       GLOBAL FINANCIAL & INSURANCE SERVICES INC.

i:   3                                                                                                                Page 4 of 5S
i
     I
     f
    Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 23 of 38 PageID #: 200




                                               Accord Services, Inc.
                                                            4581
                                                   PO Box 4581
                                              Lake
                                              Luke Charles, LA 70606
                                             Telephone: (818)
                                                        (8IS) 262-5104
                                                Fax: (337) 409-4458

     Date:                    08/23/18
     From:                    Kermith Sonnier
     Re:                      Smokers Express Wine and.
                                                   and Spirits, LLC
     Insurance Co.:           Berkshire Hathaway/AMGuard Insurance Co.
     Policy No.:              SMBP842731
                              SMBP842731
     Claim No.:               SMBP842731-001-001-001
                              SMBP842731-001-001-00 L
     Loss Location:           1050
                              1050 N 16th
                                      16th Street
                              Orange, TX 77630
     Date of Loss:            08/29/17
     Type of Loss:            Hurricane

     ATTN: Mr. Parsons

     Comments:
            We received this claim from the Law Firm of Lindsay, Lindsay and Parsons on August I,    1,2018.
                                                                                                       2018. We
     inspected the property with the insured on August 7,2018.
            We have written our estimate and took photos of the damages that the insured informed us was
     caused from the
                   the hurricane. Our estimate totals $117,979.15 which is $115,960.89 on the building and
     $2,018.26 for Other Structures which is the fence.
            We found some damage to the flat roof. You can see whore the   lire insured had put seal in the holes.
     See photos 2,3, and 6-17. There was also water stains on the interior on the walls. It is my opinion that the
     roof would need to be replaced. Also, we have attached copies of the bid for the sign and a paid receipt for
     the AC unit.
     ______ We have addressed all these itemsjnour_estimate—Thank-you-for-the-assignment:—Feel
                                            itemsJn^our-estimate.—Tliank-you-for-the-assignment.—Fee:l~freg~trr
                                                                                                           free to
     contact me with any questions.

      uildin Loss & Damages
     Building                       Detail
                        triages per Detail                $115,960.89
     Other Structures Loss & Damages per Detail           $ 22.018.26
                                                               018 26
                                                          $117,979.15
     Less Deductible                                      $ 4.080.00
                                                          LIAM
     Total Net Claim                                      $113,899.15
                                                          $113,899,15

      Sincerely,



      Kermith Sonnier
■     Estimator
3
S     Accord Services, Inc.
i
!
                                                                                                                 1
i

!
i
                  Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 24 of 38 PageID #: 201




                                               luc
                               Accord Services Inc
                               PO Box 4581
                               Lake Charles, LA 70606


                         Insured:     Smokers Express Wine & Spirit LLC                             Horae:
                                                                                                    Home:      (409) 727-7131
                        Property:     1050 N 16th
                                      1050   16th St
                                      Orange, TX 77630


                      Claim Rep.:             Sonnier
                                      Kermith Smiler                                              Business:    (818)262-5104
                                                                                                               (8.18) 262-5104
                        Business:             4581
                                      PO Box 4581
                                      Lake CHarles, LA 70606


                        Estimator:
                        Estimator;            Sonnier
                                      Kermith Sunnier                                             Business:    (818)262-5104
                                                                                                               (818) 262-5104
                         Business:    POBox
                                      PO     4581
                                         Box 4581
                                      Lake CHarles, LA 70606


                                SMBP842731-001-001
                  Claim Number: SMBP842731-001-00I         Policy
                                                           Policy Number:
                                                                  Number SMBP842731
                                                                          SMBP842731                  Typo of Loss: Wind Damage

                        Contacted;
                   Date Contacted:    8/2/2018
                     Date of Loss:    8/25/2017                           Date Received:   8/1/2018
                   Date inspected:
                        Inspected:    8/7/2018                             Date Entered:   8/20/2018 7:50 AM

                        Price List:   TXBM8XJUL18
                                      TXBM8XJULI8
                                      Restoration/Service/Remode!
                                      Restoration/Service/Remodel
                         Estimate;
                         Estimate:    SMOKERSEXPRESSWINE&S




         \I
         j

i
;        l
i.
!        i
         [



!

          I
          3

!


    !■




    ?
              1
              1
              1
    I
             Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 25 of 38 PageID #: 202




                                Accord Services Inc
                'a*
                                PO Box 4581
                                       4581
                                Lake Charles, LA 70606



                                                                      SMOKERSEXPRESSWINEAS
                                                                      SMOKERSEXPRESSWINE&S

                                                 General

            DESCRIPTION
            DESCRIPTION                                       QUANTITY UNIT PRICE             TAX        O&P            RCV          DEPREC.
                                                                                                                                     DEPUEC.            ACV
            1. Residential Supervision / Project                25.0011R
                                                                25.00 HR         53.00        0.00      265:00
                                                                                                        265.00       1,590.00            (0.00)      1,590.00
            Management - per hour
            2. Dunmster
               Dumpster load - Approx. 20 yards, 4               1.00 EA        612,44
                                                                                612.44        0.00      122.48         734.92            (0,00)        734.92
            tons of debris
            3,
            3. Temporary power usage.(per
                                 usage (per month)               2.00 MO        109.80       18.12       47.54         2115.26
                                                                                                                       28526             (0.00)        285.26
            4. R&R Temporary power - hookup                      1.00 EA
                                                                 1.00EA         323.30        0,00
                                                                                              0.00       64.66         387,96
                                                                                                                       387.96            (0.00)        387.96
            5,
            5. Temporary toilet (per month)                      2.00 MO        167.00        0,00
                                                                                              0.00       66.80         400,80
                                                                                                                       400.80            (0.00)        400.80

            Totals: General                                                                  18.12      566.48       3^98.94
                                                                                                                     3,398.94             0.00       3,398,94
                                                                                                                                                     3,398.94



                                                                                Main Level
                              1.1 0

                                                 Roof!
                                                 Roofl
                                                                   7754.25 Surface Area                              77.54 Number of Squares
                                                                    358.00 Total Perimeter Length
                                       k
                                       %

    !

            DESCRIP'fION
            DESCRIPTION                                       QUANTITY UNIT PRICE             TAX         O&P            RCV         DEPREC.
                                                                                                                                     DEPREC             ACV
            6. R&R
                R&R Rubber roofingrooting -:Mechanically
                                          - Mechanically         /44.54 SQ
                                                                 84.54  SO      399 86
                                                                                3.99.86.     681.06
                                                                                             681,06    6,897.04
                                                                                                       6:897-04---- 41p3 82:26'
                                                                                                                    41,382.26            (OiOO)----- 41,382726
                                                                                                                                         (0.00)      4T3~82:2(f
            attach:c''d“60T5il“
            attached    - 60 intl
            7. R&R Insulation - porlite board, 1-1/2"            84,54 SQ       238.64       672.28
                                                                                             672,28    4,169.40     25,016.31
                                                                                                                    25,016.31            (0.00)     25,016,31
                                                                                                                                                    25,016.31
            8. Membrane roofing - cant strips - perlito
                                                    perlite     285.00 LF         1.92        10.35      111.52        669.07            (0.00)        669.07
            9. R&R Cap flashing                                 285.00 LF
                                                                       LP        16.11
                                                                                 16.11       253.46      968.98      5,813.79            (0.00)      5,813.79
            10. DiOtal
                 Digital satellite system - Detach &              2.00EA         28,81
                                                                                 28.81         0.00       11.52         69.14            (0.00)         69.14
            reset
            II.
             11. Digital satellite system - alignment and         2,00 EA        86.44         0.00       34.58         207.46           (0.00)        207.46
    i       calibration only
            12. Dumpster load - Approx. 40 yards, 7-8             1.00
                                                                  l .00 EA
                                                                        EA      801.34         0.00
                                                                                               0,00      160.26         961.60           (0.00)        961.60
            tons of debris
            13. Detach & Reset Central air - condenser            2.00 EA       501.99         0.00      200.80       1,204.78           (0,00)
                                                                                                                                         (0.00)      1,204.78
            unit
            unit-5- 5 ton.-
                       ton - 14-15
                              14-13 SEER
            14. Heat, Vent, & Air Conditioning (Bid               1.00 EA      5,750.38        0.00        0.(0
                                                                                                           0.00       5,750.38           (0.00
                                                                                                                                         (0.00)      5,750.38
            Item)

             Totals:
             ToIhIs: Ruoll.
                     Rjsofl                                                                1,617.15   12,554.10     81,074.79              0.00     81,074.79




                                                  Signs

            SMOKERSEXPRESSWINE&S                                                                                                  8/20/2018              Page: 2
i




        i
i       i
        :
f
                Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 26 of 38 PageID #: 203




                                  Accord Services Inc
                                         4581
                                  PO Box 4581
                                  Lake Charles, LA 70606


              DESCRIPTION
              DESCRIPTION                                    QUANTITY UNIT PRICE                 TAX        O&P           RCV        DEPREC.            ACY
                                                                                                                                                        ACV
              15. Bid From
              15.     front FastSigns
                            FastSIgns in
                                      iu Nederland*           1.00EA
                                                              1.00 EA         14,766.16
                                                                              14,766.16           0.00       0,00
                                                                                                             0.00     14,766.16
                                                                                                                      14,766.16          (0.00)     14,766.16
                                                                                                                                                    14,766.16
              16. Lighted Arrow Sign*
              16.                                             1.00 EA
                                                              1.00               982.00           0.00     196.40
                                                                                                           196.40     1,178.40
                                                                                                                       1,178.40          (0.00)       1,178,40
                                                                                                                                                     1.178,40
              Sign found on ebay, price does include shipping

              Totals: Signs                                                                       0.00     196.40
                                                                                                           196.41)   15,944.56            0.00
                                                                                                                                          0,00      15,944.56
                                                                                                                                                    15,944,56

              Total: Main Level                                                               1,617.15
                                                                                              1f6l7.15   12,750.50    97,01935            0.00      97,019.35



                                                                                   Interior

                                                  Room!I
                                                  Room                                                                                             Height: 12'
                                                                                                                                                   Reight: 12'
                      s                    i                      4216.00   SF Walls                                 7308.69 SF Ceiling
                      r
                              Roowl                              11524.69
                                                                 11524.69   SF Walls
                                                                            SF Walts & Ceiling                       7308.69 SF Floor
                                                                   812.08
                                                                   812:08   SY Flooring                               351.33 LF Floor Perimeter
                                                                   351.33
                                                                   151.33      Ceil. Perimeter
                                                                            LF Cell.

                                  w
                                  5W IV'


              DESCRIPTION                                    QUANTITY UNIT
                                                                      UNIT PRICE                 TAX         O&P          RCV        DEPREC.             ACV
              17. Clean more than the coiling
              17.                       ceiling               8,714.03 SF
                                                              8,714,03             026
                                                                                   0.26        232.20       454.58     2,952.43           (0.00)      2,952.43
              18, Paint the surface area - one coat
              18,                               coal          8,714.03 SF          0.55         79.08       974.36     5,846.16        ,/ (0.00)      5,846.16
                                                                                                                                                      5.846.16
              19. Mask and prep for paint - plastic,
              19.                                               351.33 LF          1.16
                                                                                   1.16          6.67        82.84       497.05           (0.00)        497.05
                               LF)
              paper, tape (per LT)
              20, Floor protection - self-adhesive plastic    7,308,69 SF          0.54          72.36      803.82     4,822.87          (0.00)       4,822.87
                                                                                                                                                      4,82/87
              film
              21. Final cleaning - construction -             7308.69 SF
                                                              7,308.69             0.15         108,53
                                                                                                108,53      219.26     1,424.09          (0.00)       1,424,09
                                                                                                                                                      1,424.09
              Commercial
              Commercial.

                      Room!
              Totals: Room].                                                                    498.84    2,534,86
                                                                                                          2,534.86    15,542.60            0.00
                                                                                                                                           0A10     15,542.60
     ;
     !
              Total: Interior                                                                   498,84
                                                                                                498.84    2,534.86    15,542.60
                                                                                                                      13,542.60            0.00      15,542.60
     i
     !
     i                                            Fence
                                                  Few
     i
     I?        DESCRIPTION                                   QUANTITY UNIT PRICE                 TAX         O&P          RCV        DEPREC.             ACV
     i
     !             R&RWood
               22. R&R  Wood fence 55-
                                     = 6' high -cedaror
                                                 cedar or        32.00 LF         32.05          39.97      213.12     1,278.69          (0.00)       1,278.69
               equal
                   R.&R Wood gate 5'- 6' high - cedar or
               23. R&It                                          12.00 LF
                                                                 12.00            49.47          22.63
                                                                                                 22.65      123.28
                                                                                                            123.28       739.57          (0.00)
                                                                                                                                         (0,00)        739.57
               equal

     i         Totals: Fence                                                                     62.62      336,40
                                                                                                            336.40     2,018.26            0.00       2,018.26
;•   i
;                                SMOKERSEXPRESSWINE&8
               Line Item Totals: SMOICERSEXPRESSWINE&S                                        2,196.73   16,188.24   117,979,15            0.00     117,979.15
                                                                                                                     117,979.15
         i
!
         :    SMOKERSEXPRESSWINE&S                                                                                                8/20/2018              Page: 3

         1t
         i
         i
 ■       I
 i
 i
                       Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 27 of 38 PageID #: 204




                                     Accord Services Inc
                                     PO Box 4581
                                     P0
                                     Lake Charles, LA 70606




                      Grand Total Areas:
                      Grand
                         4,216.00 SF Walls                    7,308.69 SF Ceiling                    11,524.69 SF Walls and Coiling
                                                                                                     11,524.69
                         7,308.69 SF Floor                      812.08 SY Flooring                      351.33 LF Floor Perimeter
                             0.00 SF Long Wall                    0.00 SF Short Wall                              Ceil. Perimeter
                                                                                                        351.33 LF Coil.

                          7,308.69 Floor Area                 7,604.25 Total Area                     4,216.00 Interior Wall Area
                          6,219.08 Exterior Wall Area           358.00 Exterior Perimeter of
                                                                       Walls

                          7,754.25 Surface Area                  77.54 Number of Squares                358.00 Total Perimeter Length
                              0.00 Total Ridge Length
                              0,00                                           Hip Length
                                                                  0.00 Total Rip


                                                                                               0/0
                      Coverage                                     Item Total                  %          ACV Total                   %
                      Dwelling                                       115,960.89
                                                                     115,960.89          98.29%             115,960.89
                                                                                                            115,960.89            98.29%
                      Other Structures                                 2,018.26            1,71%
                                                                                           131%               2,018.26              1.71%
                                                                                                                                    1.71%
          ;           Contents                                             0.00            0,00%                  0.00              0.00%
                      Total                                          117,979.15
                                                                     117,979.15        100.00%
                                                                                       100.00%              117,979.15
                                                                                                            117,979.15.       100.00%
                                                                                                                              100.00%




i




[
i
i-            !
              !
i
:

ii
!:
;■




    i.
    r!
    •:
                      SMOKERSEXPRESSW1KE&S
                      SMOKERSEXPRESSW1NE&S                                                                            8/20/2018             Page: 4
     ;
                  i

                  l
                  ’
     ;
     i
     r
     !.           i
                     Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 28 of 38 PageID #: 205




                                   Accord Services Inc
                       V
                                          4581
                                   PO Box 4581
                                   Lake Charles, LA 70606




                                                                       Summary for Dwelling
                    Lin© Item Total
                    Line                                                                                    97,974,94
                    Material Sales Tax                                                                       1,793.38
                                                                                                             1,793.38
                    Cleaning Mtl Tax                                                                             7.19

                    Subtotal                                                                                99,775.51
                    Overhead                                                                                 7,925.92
                    Profit                                                                                   7,925.92
                    Cleaning Sales Tax                                                                         333.54
                    Replacement Cost Value                                                                $115,960.89
                    Net Claim                                                                             $115,960.89




                                                            KermJth Scantier
                                                            Kean1th Sonnier
            i




            i
            I
            f
!




;
i

!•



    f



I;


    !.


    !

    I

    !           I
                I   SMOKJERSEXPRESSWINE&S
                    SMOKIIRSEXPRES.S  VAS                                                     8/20/2018         Page: 5
    i




                !
     fi
        i
        I
                   Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 29 of 38 PageID #: 206




                                 Accord Services Inc
                                 PO Box 4581
                                 Lake Charles, LA 70606




                                                                Summary for Other Structures
                  Line Item Total                                                                           1,619.24
                                                                                                            1,619.24
                                 Tax
                  Material Sales Tux                                                                           62.62

                  Subtotal                                                                                  1,681.86
                                                                                                            1,681.86
                  Overhead                                                                                    168.20
                                                                                                              168.20
                  Profit                                                                                      168-20
                                                                                                              168.20
                  Replacement Cost Value                                                                   $2,018.26
                  Net Claim                                                                                $2,018.26




                                                          Kemiith Somiier
                                                          Kermith Sonnier




         i




         !
         !

r
I
!




!
         I
         !
!        !
;        1
                  SMOKERS EXPR ES SWINE& S
                  SMOKERSEXPRESSWINE&S                                                         8/20/2018
                                                                                               8120/2018             6
                                                                                                               Page: 6-
i            !■

    i.




             j
    i        i
                Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 30 of 38 PageID #: 207




                              Accord Services Inc
                 °).                 4581
                              PO Box 4581
                              Lake Charles, LA 70606


                                                            Recap by Category

              O&P Items                                                           Total          %
              CLEANING                                                           3,361.95
                                                                                 3361.95     2.85%
                 Coverage: Dwelling                    @
                                                       @      100.00% =
                                                              100.00%            3,361.95
                                                                                 3.361.95
                         DEMOLI TION
              GENERAL DEMOLf                                                    10,372.58
                                                                                10,372.58    8.79%
                 Coverage: Dwelling                    @
                                                       @       97.61% -=        10,124.86
                                                                                10,124.86
                 Coverage: Other Structures            @
                                                       @        2.39% =            247.72
              ELECTRICAL - SPECIAL SYSTEMS                                         230.50
                                                                                   230,50    0.20%
                 Coverage: Dwelling                    ®
                                                       @      100.00%
                                                              100.00% =            230.50
              MISC. EQUIPMENT - COMMERCIAL                                         982.00    0.83%
                 Coverage: Dwelling                    @
                                                       @      100.00% =
                                                              100.00%              982.00
              1?ENCING
              FENCING                                                            1,371.52
                                                                                 1371.52     1.16%
                                                                                             1.16%
                 Coverage: Other Structures            @
                                                       @      100.00% =
                                                              100.00%            1.371.52
                                                                                 1,371,52
              HEAT, VENT & MR AIR CONDITIONING                                   1,003.98
                                                                                 1,003.98    0.85%
                 Coverage: Dwelling                    g
                                                       %      100.00% =
                                                              100.00%            1,003.98
              LABOR ONLY                                                         1,325.00
                                                                                 1,325.00    1.12%
                                                                                             1.12%
                 Coverage: Dwelling                    @
                                                       @      100.00% =
                                                              100.00%            1,325.00
                                                                                 1,325.00
              PAINTING                                                           9.146.95
                                                                                 9,146.95    7.75%
                  Coverage: Dwelling                   @
                                                       @      100.00%
                                                              100.00% =          9,146.95
              ROOFING                                                           50,455.96    42.77%
                  Coverage: Dwelling                   t@     100.00%
                                                              100.00% »         50,455.96
              TEMPORARY REPAIRS                                                    827.20    0.70%
                  Coverage: Dwelling                   ®
                                                       @      100.00%
                                                              100.00% =            827.20
                                                                                   127.20

     i         O&P Items Subtotal                                               79,077.64    67.03%

               TVon-O&PTtems
               Non-08avitems                                                       Total         %
               MISC. EQUIPMENT - COMMERCIAL                                     14,766.16
                                                                                14,766.16    12.52%
                                                                                             12.52%
                  Coverage: Dwelling                   ®
                                                       @      100.00% =
                                                              100.00%           14,766.16
                                                                                14,766.16
               HEAT, VENT & MRAIR CONDMONINC
                                    CONDITIONING                                 5,750.38    4.87%
                  Coverage: Dwelling                   @      100.00% =
                                                              100.00%            5,750.38
               Non-O&P Items Subtotal                                           20,516.54    17.39%
               O&P Items Subtotal
                          .Subtotal                                             79,077.64    67.03%
               Material Sales Tax                                                .1,856.00
                                                                                 1,856.00     1.57%
■    !
                  Coverage: Dwelling                   @       96.63% =           1,793.38
                                                                                 1,793.38
     i             Coverage: Other Structures
     I                                                 @        3.37% =              62.62
     ii        Cleaning MO
                        Mtl Tax                                                       7.19    0.01%
                   Coverage: Dwelling                  @
                                                       @      100.00% =■
                                                              100.00%                 7.19
               Overhead                                                          8,094.12     6.86%
                   Coverage: Dwelling                  @
                                                       ®       97.92% =          7,925.92
         1
                   Coverage: Other Stnictures
                                    Structures         @        2.08% ~             168.20
                                                                                    168.20
     l         Profit                                                            8,094.12     6.86%
f    I             Coverage: Dwelling
                              Dwelling                 @
                                                       @       97:92%
                                                               97.92% -          7,925.92
'        1         Coverage: Other Structures          @        2.08% =             168.20
                                                                                    168.20
:        I     Cleaning Sales Tax                                                   333.54    0.28%
;        !    SMOKERSEXPRESSWJNE&S
              SMOKERSEXPRESSWINE&S                                              8/20/2018       Page: 7
         »
i.
         !
\ ii
r        I
i        I;
h
         i
                 Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 31 of 38 PageID #: 208




                             Accord Services Inc
                             PO Box 4581
                             Lake Charles, LA 70606


                   Coverage: Dwelling                 @   100.00%
                                                          100.00%                 333.54

                Total                                                          117,979.15
                                                                               117,979.15   100.00%
                                                                                            100.00%




    5
    I
    I
    1

.   i
    1       ■


:
    i
    i




    l                             E&S
        S       SMOKERSEXPRESSWIN
                SMOKERSEXPRESSWINE&S
                            _       ._                                          8/20/2018       Page: 8
        I
        1

; i
                            Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 32 of 38 PageID #: 209


                      FAsrsmts.
                      FA,    shrsitsays
                      More than fait.
                      Mae       fast. Morn
                                      Mom than ilgra?
                                                      uissHighw^
                                                      1415 5 Highway 69
                                                      Nederland, TX
                                                                 7X 77627                                                ESTIMATE
                                                       (409) 344-8440
                                                             344-0440
                                                                                                                             EST-2281
                                                                                                                             EST-2281
                      More than fast, More than signs.®
                                                signs. ®
                      fastslgns.com/2111
                      fastsigns.com/2111                                                                      Payment Terms: Cash Customer



                      Created Date: 8/9/2018
                       a     iii    gYejoTr1
                                        1  l•                                                            mmmmm
                      Bill To:      Smoker Express                                Pickup At: FASTSIGNS-PORT ARTHUR
                                                                                  Pickup
                                    1050
                                    1050 N. 16th
                                            16th st                                          1415
                                                                                             1415 S Highway 69
                                    orange, TX 77632                                         Nederland, TX 77627
                                    US                                                       US




                        Requested By: Sayed Maredla
                        Requested                                             Salesperson: Altaf Panjwani
                               Email: smokerexpress@yahoo.com                       Email: altaf.panjwanl@fastsIgns.com
                                                                                           aitaf.panjwanl@fastslgns.com

                                                                                                                   gin                    asm
                                   Max Metal 3mm sign 76' x 7'                   1
                                                                                 1                $8,140,80         $8,140.80      $8,140.80
                             1.1      Dlbond/Max Metal 3mrn
                                                       3mm -•
                                         Part Qty: 20
                                         Width: 96.00"
                                         Height: 48.00"
                                         Sides: 1
                                                1
                                   installation                                  1
                                                                                 1                $5,500.00          $5,500.00     $5,500.00.
                                                                                                                                   $5,500.00
                             2.1      Installation
                                      Installation -
                                         Text:
                                         Removing old sIgn.Install
                                                      sign.Install new sign
            I                                                                                             Subtotal:
                                                                                                          Subtotal":              $13,640.80
            I                                                                                      Taxable Amount:                $13,640.80
                                                                                                               Taxes:              $1,125.36
                                                                                                        Grand Total:              $14,766.16




            j

            i              Signature:                                                 Date:
                                                                                      Date:

    '       i
            ?

            !
            ?
            i
            !
            i
            ;
                1

                J
                I
                i
.               !;
                I
    :
    ••          i
                ! .
    J
                )
                        Generated On: 8/9/2018 2:37 PM                                                                           Page 11 of 11
    !
        :• l5
    I
        r
             Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 33 of 38 PageID #: 210


             a/22/2013
             al22/2018
                                                                                                           IMGJJ273JPG
                                                                                                           IMQ0273.JPei
                              err

                     m                                                                                                                                                                                         - 7.


                                                R&J
                                                 & J SERVICES
                                                     HO, 00%
                                                     is.o, Box 1161
                                                Orange, 'foxtu
                                                ()rang,
                                                               1161
                                                        Texas r77630
                                                                  63o
                                                                                                                         •1WBBHE
                                                                                                                           0011 w
                                                                                                                           0011
                                                   40£-9&8-4206
                                                   40/-    g-42(06

                                        Q MtriCET                 Q_PAtf,JP_                     REPAlft IN
                                                                                                 REM:417 IN                                                                                     1
                         [l         Fys®ffif£±                   T=sf|     .                         U et
                                                                                  - . r......Q.HCWR- r.1
                                                                                                      cl
                                                                                                           -lop
                                                                                                         8HGP
                                                                                                         (
                                                                                                                        US        e4.

                                    • t4erroi                                                         ALA/L-.
                                                                                                     tSSfes-----          'J a
                                                                                                                             0 c0 U.
                                                                                                                                  U.            Q CHAtteai
                                                                                                                                                Ca CHATOg

                                      Mtn%

                                                                                    ____                                'VS .               no<~v_ V-ASv                                      _
                                                                            ,,3

                                                -         MAKi?                                 —i,„-zad
                                                                                               —HBurl               .     ‘                 A:RI-ca.No
                                                                                                                                            ac*£ito,
                                                                                    <v        ‘Vs<r— V
                                                                   aRvics                                                                rik.,... pizi,Kiiis--
                                         LI
                                         U IVAIM APITY
                                            WARRANTY                       MEaueattio
                                                                   service REQUEZTVI)               v         %
                                                                                                              N             c ,‘
                                                                                                                                  ~c„.—.jL—.
                                         aC
                                         Q  ON:-t
                                           con    ract
                                                (PACT              :^£r‘^-.^.jSj!3>S£:5
                                                                   %      %.., z:,        cl" .‹,:n4\ \V-;:ii___ C vi
                                                                                                               _ ca   _. _
                                                                                                                     -.‘,____ ...1--
                                                                                                                              *  .2
                                                                                                                                  1,    ---1.--- =i- _c...,_,
                                                                                                                                                    "■■         -- ^ ■ ■l*J«JVW          11 ■   t*-




                                         0
                                         q et
                                           esmi/ar.
                                              TILIArK.            r"—N-st.z.         \<,--                                                                  '..k. ' -i
                                                                     ie- - '11-,-.7,__►--
                                                                                        .2__.,%--      ---;,-S____:Ir. S-_        -- , 3.,2z!- '-"P".`"-- .'=zk.'k ,)
                                                    l«'»iC.y r                 __ ;.>»-w»"»x- -                                   _j^T              .     - ,V/.;{fTt \J         v-i'

                                                                              \
                                                                                                                                                                                          J
                                                                                     L '.fc


                                                                      ■\
                                                                           TJP.
                                                                                                                                                                                                           ;
                                                     i-
                                                                                                                                                           •_A— *."..I-O-—

                                                                                                  ic.::T'7
                                                                                                                                                                             *




                                                                  ^S=C-J£-Sc3^^S_                                             rzj                                                »

                                                                                                                                                                                                      ,i
                                                                                                                                                                                     i
                                                                                                                                                                                     i
                                                                                                                                                                                 -1—■-
                                                                                                                                       I0IM-
                                                                                                 Hj--*                            jfrtAtrP,'.AL
                                                                                                            “tTm-.IW                   l/wu and
                                                                                         \^jrr                                                                                            i
                                                                                                                                        iti/vtcr.



        \
    i
    J
    f

    )




            http*-2/tn3H,goog!a^oni/mall/u/D/?W“ln!i5w4wpu(ECiiibQx/lBS57aC3aDf442dd7pro;coiort1SmesEaryoPortlcM).2
            litips-Jimali.gooiga.corktftail/u/Oazxuln:qvn4wpuft-giriboxilti.557
                                                                               a33aDf442017ptectomlEartusEsrpPnolci--0.2                                                                                              1/1
                                                                                                                                                                                                                      111
{
              Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 34 of 38 PageID #: 211



                           SMOKER EXPRESS WINE &SPIRITS
                                            1050 16TH
                                            1050 16TH STREET
                                            ORANGE,TX 77630
                                             PH#409-882-9000



                              ITEMS
                              Li
                               EMS                       QTY       COST          TOTAL
              Showcases                                    17
                                                           17           500.00     8,500.00
              POS System                                    2      2,500.00
                                                                   2,500    00     5,000.00
              2 Doors Cooler                                5      2.000.00
                                                                   2,000.00
                                                                      2
                                                                                 10,000.00
                                                                                 10  000.00
               Doors                                        4          200.00        800.00
              Gondola Shelving                             40           100.00
                                                                        100.00     4,000.00
              Big Gondola Back Rack                        15
                                                           15           100.00 r 1,500.00
                                                                        100.00     1,500.00
              Cigarette Rack                                2      1,1.500.00
                                                                      2 500.00
                                                                                   3,000.00
              Outside Store Sign                            11     5,000.00
                                                                   5000.00         5,000.00
              Walking Cooler                                11    10,000.00       10,000.00
                                                                  10,000.00 10,000.00
              Air Condition unit                            2      7,500.00
                                                                   7,500    00    15,000.00
                                                                                 15,000.00
              Office Furniture include computer                    5,000.00        5,000.00
              Main door                                      11    2,000.00        2,000.00
              Damage Cigarette Inventory                                          20,000.00
                                                                                 20  000 00
                      andBeer Inventory
               Liquor and      Inventory----                                     30,000.00
                                         up
               Flooring and damage clean u_p                                       4,000 00
                                                                                   4,000.00


 !
                                                                                123,800.00
                                                                                123 800 00
 fi   i
 i \i
      !
      i

      I
 : i
      I
 =    !
      !
 i
 i        I
 !
■!
                     Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 35 of 38 PageID #: 212

             tmModteoft BackOffice                                                                          h(M«//JKSjn0dlSDftins,i»o9/eftnp)rts!^a7Aclloan>s
                                                                                                            teux/fregzotilsolline goalletuttportslpftrii7A000AID:i Il&Report...
                                                                                                                                                                     &Rom...


                     SrootajfBspms
                     Snicker eq101.33                                      Deity
                                                                           Dally Stites
                                                                                 Sates Monthly Report
                     immsM
                     1060Nteilp                                               Autri 301y To Aug 20 2017
                                                                              AiH>!3JM??©Aug5&2017
                     GrgRga,tX,
                     Oren        ?7&30
                         I , Tx, 776so

                     in                                                                            Out
                             %I4W»SKS<H>
                             lOgobtkstns                                          918SM8.17
                                                                                    INSO. t7              Dep,sX
                                                                                                          QipftSS                                            swjwr
                                                                                                                                                             08   41
                             Waft         ffafenS.&tV
                                          fi  Fes .64%                               4M5T38
                                                                                     410.38               UitoGsaWre
                                                                                                          LeMiGeaRts                                             orfto
                             Tsasuraesifyssa
                             *al                                                  16,1040$
                                                                                   ■iwmw                  Saateh«SGMlw»
                                                                                                          4tattalial Mehra                                     «aa:0o
                                                                                                                                                               *IOC
                             attests* '
                             titin                                                  ta8»1-28
                                                                                    1709128               *ea NW Mg*                                         ee46.47
                                                                                                                                                             S&W.47
                             OOiWEWttWO
                             00tertoolvec                                                OjOO
                                                                                         afio             Cram Cad
                                                                                                          Mile   CsRi Noo
                                                                                                                      Woo later
                                                                                                                          Aster                                  0.C0
                                                                                                                                                                 *NI
                             FUtfASWBat
                             141,FAxioutt                                                OOo
                                                                                         040              DaiJ? 164a1CaNieljakkobtsil
                                                                                                          Dark  W» Charge Afteftunl                            \m?
                                                                                                                                                               1017
                             1'1,4 thii;rA7,2nittikebitebe,                            m
                                                                                       140400             Fsftd&SmgJ
                                                                                                                Stamps                                           <m
                                                                                                                                                                 OtDB
                              fe^TCfcatSatia (tip
                                               (ft&oug)                               tmm
                                                                                      Wire                 SUpatsw                                             404.18
                                                                                                                                                               48d.
                                         e4514                                              m
                                                                                            .046          0B®ftfrefWGO
                                                                                                          Cm& Pect:me                                          T34,t8
                                                                                                                                                               734.-16
                                  ci§i4 fii•4                                                0X0           AIM                                                5«Me
                                                                                                                                                              40.5%6
                            ' i^'fewiiiiawr                                                                VAtlieterot
                                                                                                           »Mr«raS                                               &00
                                 Sfawy Older                                         i&sG.ts               DaBvete&ia&s*
                                                                                                           MN   Meng CAM                                         ow
                                                                                                                                                                 040
                                 ttwsyeoawPw                                            0.00               BaffOID89ifrCftH3»i                                     00
                                                                                                                                                                 o,cu
                                 4fenBytfSs96r                                          0S3
                             —**■—

                                                                                                    TcaslOot
                                                                                                    MO   Out                                             107270.11
                      • •    -
                                 umm+tr*
                                  .— ■*„-•. *; r.    ■ r
                                                                                            ttoo
                                 ioOsyigatMr                                                000    ••••••••••.....•
                            -i-


                                 use
                                                    . j    .


                                                                                                   OxtertSitett.
                                                                                                   Ovar/Sfiait                                             '7mm
                                 t30^O(«<S« ®ah                                             0M
                                                                                      am
                      ToisHn
                      Tt40.1e                                                  174711.01
                                                                               1747?1.@1

                                                                          eatWftU® tfo&aft sift.
                                                                          GetwittlibleAtoetat Ste- All
                                                                                                   A0 Vila
                                                                                                       rtsfcin wafted.
                                                                                                               wiewetj.
                                                                                    vntwasolittillimasm
                                                                                    www.WSdiSSWlf&WBI




                                                               4 en?
                                                                 tin? Js5                   sa4                       1) 4 -1-trre      I -14 1 vey


                                                               tA-1,00
                                                               v4^       14)      ih*.                                <&-*f Jejy




                                                                                        \
     i
     I


I
     5




!;
\             aft
              rf I                                                                                                                                            gmwumkm
                                                                                                                                                              &WM     m
                                                                                                                                                                  624 PM
l
>

;•
         5
                                                                                                                                               !
                                                                                                                                                   }
                                                                                                                                                    !
                                                                                                                                               1
WEI a V6 WIN                                                                                                                              t»
                                                                                                                                                   i
                                                                                                                                                   1
                                                                                                                                                    !
                                                                                                                                                    i
                                                                                                                                                    ?
                    4211 fripp
                              tdd-y                 (AiQ                    v* *<$Q ^CQ
                                                    4-44) iv                    d°    41
                                                                   r'
                         £ -06P5
                  Lit? a g -#&»$• 0-4 Hj J; 1i
                                                                 rf
                                                                 rr     4 laj    11        r-^J^
                                                                                             f.
                    "?p» 5       Lite?
                                  (     d .)5
                                       td^S
                                                     uLu^iM^ssgKHsrevnn
                                                     impoolovomiteilya
                                                    st4dosotwi.P19414itatkimo3
                                              0Ruan>*gty«*OS.iM(ro&!!gp«^
                                              'Immo
                                                                 §6^06SC                                                  nwm
                                                                                                           'wwb-8«3S^S@9
                                                                                                            0043441..4740-711  0
                                                                                                                             1 —'—
                                                                 (B3%                                        u»^5Sas«ft>^s
                                                                                                             itet9 axuse0A4PA,
        1.61061
        «•$$&>,                                   WO^
                                                  A l sao        od»«                                                      (1401
                                                                 WO                                                 tam
                                                                                                                    west-few’l
                                                                 CD'S                                        too Riau ?•41.0m
                                                                                                             esrf^taeatoioa
        ta'W&voi                                    moiciai      otnj                                            <^DU.'Sww‘ "
        050                                >psf3<i«?wofe«a       oao                                           obA44i40. 410011/
        wo                                  LftaafluitBiOyissa   wo                                               Mite,  hiaft
                                                                                                                  J&UQ.&ltitfK
        WO                                                       «oo.                                         itator  it%)
                                                                                                              flRWir»mw»»
        woau                                             1VJW    wq                                       iaaw «s»ftr*o
                                                                                                         .4V*
        wares                                  Msyaifta »l»60    000                                 .. .'.      WalOACitat
        sv*m                                       &EU8&3        aim*                               ifi»wi!W “«««j»W.ttsnetn
        Wffl>                                                    ooo                           e^crtpa*^ jwBara^
                                                                                               VVI.24*/11 1.;n!i;-ail WWlfASa
                                      )UBK^«fe^«^rfg8Q
                                                                                                      ............... -              .•
        cao                                                      (SO                                                PladAMP.A.
                                                                                                                    sww«%f*iry
        wo                              JW?®f!30Nfi»OI(t»KJ      asm                          ' '               '' awwiM^o"
                                                                                                                   #441*
        SOOtS??                             i9a®r(ise©tf«®       CUMt®                         .......................... ”k91«S58
        sam                                 *«i®sb«>:is@as
        00‘lS?                                  ssgwwenfti       dsm                                   »twt
                                                                                                       van  wps^gTOtwai
        «■«#«
                                                                                                        . ings 4tripki,„;44
                                                      HBIiOOQ    HJ-fKESS                                    ’wWWMll’'
                                                                                                              mai ativikt
                                                          MO
                                                          mo                                                                         m
                                                                                                               omA"%i^9>Q
                                                                                                                  Ustleuvoe
                                            man
                                            ihb m &as
                                                   <*«8 tax i m et
                                                        ojt au     dog
                                                                 «*»§
                                                                                                               Pargi 111,1 WORK
                                                                                                               IsaOSWKffltM
                                         biOdeil
                                         mdm &WONAiisusskgg Setae   /hbq
                                                              seja® Alluti                                       suidra
                                                                                                                 sgaidxa MOMS
                                                                                                                          ossjjotu®
--Lattlaw, infjpoppvotatlint146.4qopaorenutipsipasir =VAN                                                     0)1U3           VoRP9te4:;110
   Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 36 of 38 PageID #: 213
               Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 37 of 38 PageID #: 214
•

                Modlsoft
        -itst n Moti
                   .ifk* eniok Office
                         Bnsfe Offict                                                                buits:lipss.modlsottiftwomiebrepofe*Ini7Ai.ltonit>=1:&iteport—


                &Reim    txpreiss
                $s»*b» Express                                          Dolly
                                                                        ijeily Safes
                                                                               8af@& Monthly
                                                                                      fifi©n6% Report
                                                                                                   Report
                ttOEONIStf.S^wl
                  OVA 14111&buil                                            Aug 1201©
                                                                            Atif  201e lb
                                                                                       To Aim   31 30111
                                                                                          Atfjj 31 3018
                df«mTX,m30
                Ofenfra6  De, nut
                 tn
                 In                                                                            Out
                      TJwfe&sSBKa                                              l«aes.«r
                                                                               luntszt          oatog
                                                                                                SspCSJ)                                              ©8mm
                                                                                                                                                     08322V
                      t^1»4*r*Mnfcta«
                      Ilciar 441141s:0 4.1014                                   lasaera
                                                                                1•3040:11          Wib
                                                                                                   utoCwiws
                                                                                                         (Wm                                           2atoo
                                                                                                                                                       SM.OO
                    T^ast^yfiahis                                              1631315.14
                                                                               1G36S&7&            $lCfdtEtO Oittattta
                                                                                                   SaattHWtanifcs*                                     «km»
                                                                                                                                                       68340
                    Saanix......
                     • J...
                                                                                useo^a
                                                                                13'4043            Crozet  *oil 4mbha
                                                                                                   CrafltC&ai-fcBsw                                  smm
                                                                                                                                                     04364.85
                      Ges frettwne
                      CSBftewro                                                   037.74
                                                                                  1207.W           OeS&rfften
                                                                                                   Pytfjk.          J*t)»
                                                                                                           OrdMan Jab*                                   40D
                                                                                                                                                         000
                      PEtfAWOtiftt                                                   ©.so          (tea? WM
                                                                                                   OVit?  Warn MVO     MW
                                                                                                               CfcS(g» Aalittati                       tanti
                                                                                                                                                       1W30
                      Di^ie»Aft»iwt
                      DsOip                    RseefcmB&j
                            114:451. AfslOtrit F44,1,1100                           COO
                                                                                    0.00           01141$
                                                                                                   #iwtfStoiW>8
                                                                                                             Win                                         0.00
                                                                                                                                                         9.00
                      Moot    TtausIlivax
                      Instate11,0              (Manual)
                                        $S¥* treignyttO                          1474.00           ppm%
                                                                                                   SJjpsraei                                         14140.130
                                                                                                                                                     144&80
                      MsieyfrtettSatik
                              entocafiJk                                            too
                                                                                    0,50           t:flattt buto
                                                                                                   Ufl8&0MH#IB86                                      sssg.ts
                                                                                                                                                      669.16
                 . ..-M    mss#**....                                               0.10
                                                                                    0.TO            *TH                                               ymso
                                                                                                                                                      MOM
                     G^s^jaisuif
                     coggi  Abbe                                                     000            wsarasai                                              0‘00
                                                                                                                                                          000
                      MiyiSf Sitter                                              ®a«o
                                                                                 smite            ...NV/ comfy aailh -'
                                                                                                    tSsi^cio»mftOa3ft                                    000
                      >aw@ji^y»rmi                                                t2gfe<6           lfaasy£awgCto&
                                                                                                   1)eiv Owe% Motet                                      aiX)
                                                                                                                                                         000
                      MstvOiiiast
                      Witytty,                                                       O05O     tWaJOwi
                                                                                              Total Ovit                                          mmM
                                                                                                                                                  ter448,140
                      MS^fiereftaPete                                                *60
                                                                                     OS9
                      Law Wes                                                        tux)
                                                                                     000      ‘10,006,••••.061001V


                      was                                                         110.6o
                                                                                  1M5.60       OveriShwit
                                                                                               QVer&hsft                                             sn,j&
                                                                                                                                                     871
                      tessyqpesfep&ea         .                                      04
                                                                                     0,00
                                                                                        0
                      it/Reo*.        t                                              0.90
                                                                                    _ate.:.
                 Wtrt
                 TOO                                                       UMS75.18
                                                                           1041
                                                                              1/ 8.ie

                                                                       csopifight
                                                                       oupffieN © Maistvot&w.
                                                                                            inn,A8
                                                                                                 ARasms
                                                                                                    NMissorwaf.
                                                                                                         two.rwit,
                                                                                  www AtbakitAirce.com
                                                                                  wAvw stuifeaSlrte,6iwi


                                                                            /41J
                                                                                                                                   (.7 .,.,Atqc
                                                                                                                                       «**W
                                                            '~riXA i    0YW          JU            Sl ab




           1
                                                                                                                                                      &,i14,609  PM
                                                                                                                                                      eri©»,«:l9 PM

    I


    *
                          Case 1:19-cv-00425-MJT Document 2 Filed 09/16/19 Page 38 of 38 PageID #: 215

                  iclModlseft
                  Int         BackOtttosi
                      Modisot hook 011ice                                                       ttoiroPes•mtxtisertinckuntabloportsipriemilailoni&wpm_

                          611.41(ed
                          «!*#«* pfMile4
                                    5S?»fB8&
                           WlBfimartal
                          •IMO tiiGih Wool.
                                                                         Osity Sates Monthly
                                                                         Deity       g£of*$% Report
                          Mange,
                          O^aiVgo, TX,
                                   IX, 1701*
                                       T?@30
                                                                            Sop 1 20ie To Sop MI 0116
                                                                            B«p120t«ToSap30      2OlB

                           In
                           In                                                               Out
                              7£tta6te&5»ji
                              Itutit   aft                                   1W/3M
                                                                             1S@75ft5»         06ftm
                                                                                               Damn                                     eawm
                                                                                                                                        6280 AB
                               NartlSisfflfe&Setai
                              Nititifioittbi       QjB694,
                                                t OAS%                                         toa   talon
                                                                                               ti&rCiakBl                                   m
                                                                                                                                            $.06
                               1tteT4raawy&8tes.                             tewefta           Statfith
                                                                                               smjffch Cl Cs!~
                                                                                                        cacsaws                           Mfco&
                                                                                                                                          NW%
                               oibWMja'
                              iiftW/Oit                                       i20i«.r«         Ci^ese^ai
                                                                                              .eritaCeitialtoat                        saJS-ie
                                                                                                                                       .832i5,:f0
                              OSKB'lttsnw                                       mm                    Cria idea akiVe
                                                                                               Cra(fiCwa»tesJefeS»                        ‘ «i»
                              V^SiSiwirt’' •;                                      0-.118
                                                                                   ft.09       C^yUBmCfSfgiAeetHM
                                                                                               batiyytte.ritirgoittinourti                 W<M»
                                                                                                                                           WC*
                              Doer Wit Agit:turd
                              Bs%, lean          fikuokaide
                                         &£ei£ilfts<££R&ls                       toOpo
                                                                                 IO0.OT       footfatBmjis
                                                                                              comtatstiva                                  NOW
                                                                                                                                           MJ0O9
                              twM'neiwt
                              114014110.     SaSa^ejwai)
                                       1!?4. gaps-fvloN4                       i?ts.oa        tspsnwe
                                                                                              cTiftses                                  10017:211
                                                                                                                                        10017.25
                              MS^ftSStMtS                                           ft®
                                                                                    MOO       ©EivPtstOaw
                                                                                              C4sh Fitschaso                            IxrSTft&t
                                                                                                                                          di fA,B2
                              C«)» 8wtf yaftdebtef                                  ft®
                                                                                    4.6ti     mi
                                                                                              ARA                                       HBeftt#
                                                                                                                                        vagniii9
                             0414-410 MAW                                           0.00      mmsm
                                                                                              Maim!                                         fttet
                                                                                                                                            the
                             ti0hOrligif                                       <m'.n
                                                                               463,i41        1^ Gasses. qa
                                                                                               * 621410  Saaft
                                                                                                           4t1                               m
                                                                                                                                             6:6
                             tsmf^mng
                             M0?0,/      Into                                   moo
                                                                                MOO                      Giw^s
                                                                                                 eiliiii_Ordat                              om
                             Jtefcp___
                             MOONS*                                              ‘.4?.Sfr
                                                                                   47.27    TotoJOtit
                                                                                            TOM  Out                                192797.BS
                                                                                                                                    192787.$5
                               Witeilionatirrev                                     ft®
                                                                                    OsCti
                               kttteyfefes                                          ftfla
              /                Lotto.
                               LIR*.                                            774100      OverfShort
                                                                                            Overrattod                                SS81J4
                                                                                                                                      6081.84
                               Bb8? t
                               se                  t.                               9,00
                             -D1114-er ibttaii
                                             -!1-1                                  ft®
                           Min
                           TCA4Viti                                       M7&A1

                                                                                      toe AlViatatonal
                                                                     CovV1434.1o02011 dee AB rights rasa rwft
                                                                             wwwifttgisvilmmitir
                                                                             *riMr<M*85Ss&e6IW


                                                        /Via-AA)

                                                              `11\4 s.
                                                                          ri* .t&
                                                                              j*                   mit <e^
                                                                                                 S&Jt
                                                                                            401' g




■:




 ;

 !: !
 i        i
          !
 :•
     »■



 Ki:
     i.




          I
          i
                   tf I                                                                                                                 tiii9n9,61,5F61



      :
      l
